                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 ADIS KOVAC, et al.,                           §
                                               §
                 Plaintiffs,                   §
                                               §
 v.                                            §      Civil Action No. 3:18-CV-0110-L
                                               §
 CHRISTOPHER WRAY, et al.,                     §
                                               §
                                               §
                 Defendants.                   §

                          MEMORANDUM OPINION AND ORDER

       Before the court is Defendants’ Motion to Dismiss (Doc. 8), filed April 13, 2018. After

careful consideration of the pleadings, motion, response, reply, and applicable law, the court

denies in part and grants in part Defendants’ Motion to Dismiss.

I.     Factual Background and Procedural History

       Plaintiffs are Adis Kovac (“Mr. Kovac”), Bashar Aljame (“Mr. Aljame”), Abraham Sbyti

(“Mr. Sbyti”), Suhaib Allababidi (“Mr. Allababidi”), and Fadumo Warsame (“Ms. Warsame”)

(sometimes collectively, “Plaintiffs”). Plaintiffs are United States citizens and are all Muslims.

Plaintiffs allege that they are included in the Government’s Terrorism Screening Database

(“TSDB” or “watchlist”) which, among other things, has prevented them from boarding

commercial flights that traverse United States airspace or caused them to be subjected to additional

screening when traveling by air or entering the country at a land border or port.

       On January 17, 2018, Plaintiffs filed their Complaint for Injunctive and Declaratory Relief

(“Complaint”) (Doc. 1), contending that their alleged inclusion on the watchlist and the lack of an

adequate process of redress for those individuals placed erroneously on the watchlist violate their


Memorandum Opinion and Order – Page 1
rights to due process and equal protection under the Fifth Amendment of the United States

Constitution, the non-delegation doctrine of the United States Constitution, and the Administrative

Procedure Act. Defendants are officials of multiple government agencies charged with oversight

of portions of the TSDB, including implementation, maintenance, and redress processes:

Christopher Wray, Director of the Federal Bureau of Investigation (“FBI”); Charles Kable,

Director of the Terrorist Screening Center (“TSC”); Deborah Moore, Director of Transportation

Security Redress (“TSR”) and of the Department of Homeland Security Traveler Redress Inquiry

Program (“DHS TRIP”); Joseph McGuire, Director of the National Counterterrorism Center

(“NCTC”); 1 David Pekoske, Administrator of the Transportation Security Administration

(“TSA”); and Kevin McAleenan, Commissioner of United States Customs and Border Protection

(“CBP”) 2 (sometimes collectively, “Defendants”). Compl. ¶¶ 19-24. Defendants are sued in their

official capacities only. Id. Plaintiffs assert federal subject matter jurisdiction under 28 U.S.C. §

1331 and 5 U.S.C. §§ 702 and 706. Id. ¶ 25. Plaintiffs allege the following facts in their

Complaint, which, together with all reasonable inferences, are taken as true for the purposes of

analyzing Defendants’ Motion to Dismiss. 3


1
 Plaintiffs named Nicholas Rasmussen as a Defendant. Effective December 27, 2018, Joseph McGuire
was sworn in as Director of the National Counterterrorism Center. Under Rule 25(d) of the Federal Rules
of Civil Procedure, he “is automatically substituted as a party.”

2
 At the time Plaintiffs filed the Complaint, Kevin McAleenan was the Acting Commissioner of the United
States Customs and Border Protection. On March 20, 2018, he was sworn in as Commissioner of the United
States Customs and Border Protection.
3
  In setting forth the background facts, the court accepts all well-pleaded facts in Plaintiffs’ Complaint as
true and views them in the light most favorable to Plaintiffs. Sonnier v. State Farm Mutual Auto Ins. Co.,
509 F.3d 673, 675 (5th Cir. 2007). Additionally, in its statement of the facts related to the specific programs,
agencies, and related matters referenced in the Complaint, the court has relied on matters of public record,
of which it may take judicial notice. See Funk v. Stryker Corp., 631 F.3d 777, 783 (5th Cir. 2011) (In
deciding a Rule 12(b)(6) motion to dismiss, a court may “take judicial notice of matters of public record.”)
(internal quotation marks and citations omitted). Matters of public record considered by the court include

Memorandum Opinion and Order – Page 2
        A. Statutory and Regulatory Background

                1.      The TSA

        The TSA, an agency within the DHS, has the duty to secure all modes of transportation,

including aviation security. 49 U.S.C. § 114(d). The TSA is responsible for “day-to-day Federal

security screening operations for passenger air transportation,” id. § 114(e)(1), and for developing

“policies, strategies, and plans for dealing with threats to transportation security,” id. § 114(f)(3).

Congress directed the TSA to establish procedures for notifying appropriate officials “of the

identity of individuals known to pose, or suspected of posing, a risk of air piracy or terrorism or a

threat to airline or passenger safety.” Id. § 114(h)(2). This mandate requires the TSA, “in

consultation with other appropriate Federal agencies and air carriers,” id. § 114(h)(3), “to use

information from government agencies to identify [travelers] who may be a threat to civil aviation

or national security,” id. § 114(h)(3)(A), and to “prevent [those individuals] from boarding an

aircraft, or take other appropriate action with respect to that individual,” id. § 114(h)(3)(B). The

TSA may “issue . . . such regulations as are necessary to carry out [its] functions,” id. § 114(l)(1),

as well as “prescribe regulations to protect passengers and property on an aircraft,” id. § 44903(b).

                2.      The TSC and the TSDB (“No Fly List” and “Screening List”)

        In September 2003, Former Attorney General John Ashcroft established the TSC to

consolidate the Government’s approach to terrorism screening. Compl. ¶ 29. The TSC is a multi-

agency center administered by the FBI.            The TSC “develops and maintains the federal

government’s consolidated TSDB” that serves as “the federal government’s master repository for



statutes, regulations, and the statement before the House Committee on Homeland Security by Christopher
M. Piehota, then-Director of the TSC, referenced by Defendants in support of their motion to dismiss. See
Safeguarding Privacy and Civil Liberties While Keeping Our Skies Safe: Hearing Before the H. Comm. on
Homeland Security, 113th Cong. 1-2 (2015) (statement of Christopher M. Piehota, Director, TSC/FBI).

Memorandum Opinion and Order – Page 3
suspected international and domestic terrorist records used for watch list related screening.” Id.

The TSDB is a consolidated database containing identifying information of persons known or

reasonably suspected to be terrorists. See Safeguarding Privacy and Civil Liberties While Keeping

Our Skies Safe: Hearing Before the H. Comm. on Homeland Security, 113th Cong. 1-2 (2015)

(statement of Christopher M. Piehota, Director, TSC/FBI) (“Piehota Statement”). The TSDB has

two subsets: the “No Fly List” and the “Selectee List.” Compl. ¶ 30. Individuals on the No Fly

List are prohibited from boarding commercial flights that traverse United States airspace.

Individuals on the Selectee List are systematically subject to enhanced screening at airports and

land border crossings. Id. While the DHS TRIP discloses to United States citizens if they are on

the No Fly List, it does not disclose if they are on the Selectee List. Id. ¶ 115.

       The procedure for submission of identity information for inclusion in the TSDB is known

as the “nomination process.”       Piehota Statement at 11.      Government agencies “nominate”

individuals who may qualify for inclusion and submit those “nominations” to the NCTC for

inclusion in its Terrorist Identities Datamart Environment (“TIDE”) database.        Id. at 12. The

NCTC reviews TIDE entries and recommends specific entries to the TSC for inclusion in the

TSDB. Id. The FBI also nominates to the TSDB individuals with what it characterizes as

suspected ties to domestic terrorism. Id.

       “Before placing any information into the TSDB, the TSC utilizes a multi-level review

process to ensure that the nomination meets the criteria for inclusion. Generally, nominations to

the TSDB must satisfy two requirements.” Id. First, the facts and circumstances pertaining to the

nomination must meet the “reasonable suspicion standard of review.” Id. Second, “the biographic

information associated with a nomination must contain sufficient identifying data so that a person

being screened can be matched to or disassociated from another watchlisted individual.” Id.

Memorandum Opinion and Order – Page 4
“Reasonable suspicion” requires “articulable facts which, taken together with rational inferences,

reasonably warrant the determination” that an individual “is known or suspected to be or has been

engaged in conduct constituting, in preparation for, in aid of or related to terrorism and terrorist

activities.” Id. “The ‘reasonable suspicion’ standard is based on the totality of the circumstances

in order to account for the sometimes fragmentary nature of terrorist information.” Id.; see

generally Compl. ¶¶ 57-60.

       Plaintiffs allege that Defendants have not stated publicly “the entirety of what standards or

criteria are applied to determine whether an American citizen on the consolidated watch list will

be placed on the No-Fly List, Selectee List (‘SSSS’) or other list that is distributed to the TSA,

CBP or other screening agencies.” Compl. ¶ 61. Plaintiffs contend that the “standards for watch

list inclusion do not evince even internal logic.” Id. ¶ 62. As a result, hundreds of thousands of

individuals are ensnared in the TSDB via a process that disproportionately targets American

Muslims. Id. ¶¶ 71, 77, 80. Plaintiffs allege that Defendants use the watchlist, not as a tool to

enhance aviation and border security, but for nefarious, unlawful purposes, including coercing

innocent Americans into becoming informants, and disseminating defamatory, false, and

stigmatizing information to millions of Americans. Id. ¶ 78. Plaintiffs further allege that because

the TSC disseminates the TSDB status to local authorities, foreign governments, and private

contractors, placement in the TSDB restricts innocent Americans’ ability to exercise their rights

of movement and travel while the consequences also affect their ability to buy a gun, obtain or

renew a hazmat license, or work in an airport. Id. ¶¶ 49-52.

               3.      The DHS TRIP

       Congress has specifically directed the DHS to establish a redress procedure for individuals

wrongly identified as a threat. 49 U.S.C. § 44926(a). Section 44926(a) provides:

Memorandum Opinion and Order – Page 5
               The Secretary of Homeland Security shall establish a timely and fair process
       for individuals who believe they have been delayed or prohibited form boarding a
       commercial aircraft because they were wrongly identified as a threat under the
       regimes utilized by the Transportation Security Administration, United States
       Customs and Border Protection, or any other office or component of the
       Department of Homeland Security.

Congress has required the TSA to “establish a procedure to ensure airline passengers, who are

delayed or prohibited from boarding a flight because the advanced passengers prescreening system

determined that they might pose a security threat, to appeal such determination and correct

information contained in the system,” id. § 44903(j)(2)(C)(iii)(I), and to “establish a timely and

fair process for individuals identified as a threat under [the passenger screening system] to appeal

to the [TSA] the determination and correct any erroneous information.” Id. § 44903(j)(2)(G)(i).

       Pursuant to this authority, the TSA established and administers the DHS TRIP, through

which travelers may request the correction of any erroneous information if they believe they have

been unfairly or incorrectly delayed or denied boarding on an aircraft or entering a sterile area as

a result the watchlist. See 49 C.F.R. §§ 1560.201-.207. The TSA promulgated regulations

governing the DHS TRIP process and allowing travelers to initiate the redress process by

submitting a redress inquiry form. Id. § 1560.205(b); see also DHS TRIP: One Stop Travelers’

Redress Process, Department of Homeland Security (Nov. 4, 2016), http:/www.dhs.gov/one-stop-

travelers-redress-process (last visited Feb. 28, 2019). Upon receipt of an inquiry form, the TSA,

in coordination with the TSC and other appropriate federal law enforcement or intelligence

agencies, if necessary, will “review all the documentation and information requested from the




Memorandum Opinion and Order – Page 6
individual” who is seeking redress, “correct any erroneous information, and provide the individual

with a timely written response.” 49 C.F.R. § 1560.205(d). 4

        Plaintiffs allege that the DHS TRIP process is inadequate, as it fails to provide “a fair and

effective mechanism through which they can challenge the TSC’s decision to place them on the

terrorist watch list.” Compl. ¶ 108.

        B.       Individual Plaintiffs’ Allegations

        Mr. Kovac is a United States citizen and an American Muslim residing in New Jersey. Id.

¶ 14. He alleges that he is on the Government’s “No Fly List” and, thereby, is prevented from

boarding flights that travel into, out of, or through United States airspace. Id. ¶¶ 121-152. He

contends that, on or about October 17, 2014, he appeared at the O’Hare International Airport in

Chicago, Illinois, to board his international flight to Turkey, printed his boarding pass, and was

thoroughly searched and cleared by TSA security. Id. ¶¶ 121-122. Once boarding for his flight

commenced, however, TSA agents stopped him at the gate entrance and prevented him from

boarding. Id. ¶¶ 121-123. He further alleges that the TSA agents interrogated him at the gate

publicly in front of the other passengers and airline personnel, escorted him to the baggage claim

area and searched his luggage, and then informed him that he was cleared to fly. Id. ¶¶ 124-126.

By that time, however, he had already missed his flight and, as a result, he had to reschedule his

flight for the following day and pay the fees associated with the flight change. Id. ¶ 127. Mr.


4
 In their motion to dismiss, Defendants make reference to “revised redress procedures.” See Defs.’ Mot.
to Dismiss 5 (citing Latif v. Lynch, 2016 WL 1239925, at *5 (D. Or. March 28, 2016)). From what the
court can discern, the “revised redress procedures” are not codified, have not been subject to a rule-making
process, and are not published in the Federal Register or the Code of Federal Regulations. Nothing,
therefore, precludes Defendants from changing the process at any time with no notice to the public or those
placed on the watchlist. Further, the “revised redress procedures” are not part of the allegations in the
Complaint and, thus, may not be considered by the court in addressing Defendants’ motion to dismiss for
failure to state a claim. Finally, under these unique circumstances, the court declines to take judicial notice
of any “revised redress procedures” at the motion-to-dismiss stage.

Memorandum Opinion and Order – Page 7
Kovac contends that the following day, he again appeared at the O’Hare International Airport to

board his rescheduled flight, but, once again, at the gate entrance, TSA agents stopped and

interrogated him publicly and then escorted him to the baggage claim area and searched his

luggage. This time, he alleges, the TSA agents confiscated his cell phone and, upon information

and belief, downloaded the data from his cell phone. Id. ¶¶ 128-131. He alleges that afterwards,

“two FBI agents—one male and one female—interrogated [him] . . . about his travel plans in

Turkey and Syria, his views and opinions on Sharia (Islamic) law, his life, family, friends and

employment.” Id. ¶ 132. Following the interrogation, the FBI agents informed Mr. Kovac that he

would not be allowed to board his flight and should return home. Id. ¶ 133. As a result, Mr. Kovac

was unable to board his flight and lost the money he paid for the flight. Id. ¶¶ 133-134. He alleges

that an FBI agent has informed him that he needs to take a lie detector test or else wait several

years before being removed from the No Fly List. Id. ¶ 140. He further alleges that because his

TSDB entry is annotated in a way to deny him the ability to fly through United States airspace, he

has been denied boarding and, since October 17, 2014, he has not been able to fly. Id. ¶ 144. He

alleges Defendants have also targeted his family and interrogated many of his family members. Id.

¶¶ 141-142.

       The remaining four Plaintiffs allege that they are on the “Selectee List” and, thereby, are

subject to extra screening at airports and land border crossings. Id. ¶¶ 153-247. Their boarding

passes are often stamped “SSSS,” an indication of the passenger’s status as a “known or suspected

terrorist” to airport screeners. Id. ¶¶ 171, 191, 211, 227, 235.

       Mr. Sybti is a United States citizen and an American Muslim residing in Dallas, Texas. Id.

¶ 16. He alleges that, on or about June 1, 2016, DHS agents approached him in an attempt to

coerce him to become an informant in Lebanon. Id. ¶¶ 204-205. He contends that Defendants

Memorandum Opinion and Order – Page 8
offered to remove his name from the watchlist if he agreed, raising the inference that Defendants

placed him on the list to coerce him into becoming an informant. Id. ¶ 204. He further alleges he

has been extensively interrogated, his electronics have been confiscated and searched, and because

of the watchlist, he has been humiliated by CBP officers who have waited for him to deplane and

then questioned him about his religious practices. Id. ¶¶ 193-196. He contends that at one point,

Defendants asked, “do you go to a mosque[?]” and, in Texas, surveilled him for months with an

agent who identified himself as “Agent Eric,” “randomly” showing up to coerce and “befriend”

him. Id. ¶¶ 196, 204-208.

        Mr. Aljame is a United States citizen and an American Muslim residing in Dallas, Texas.

Id. ¶ 15. He alleges that in April 2013, he was stopped at the airport in Amman, Jordan, and,

without explanation, prevented from boarding his flight to San Diego, California. Id. ¶ 154. He

alleges that on two separate occasions he went to the United States Embassy in Amman, Jordan,

to find out why he was denied boarding and was, instead, interrogated by FBI agents, one of whom

offered to arrange a flight for him to Chicago, Illinois, rather than San Diego, California, if he

agreed to take a lie detector test. Id. ¶¶ 157-159. He further alleges that as a “direct result of being

prevented from flying to the United States,” he “and his family were forced to remain in Jordan

for approximately two years.” Id. ¶ 161. He alleges that in April 2015, he attempted to board a

flight to the United States with a connection in Frankfort, Germany. He alleges that when he

deplaned in Frankfort, Germany, CBP officers escorted him to the baggage claim area, confiscated

his passport, and interrogated him. Id. ¶¶ 162-166. He contends that he was cleared eventually to

board his flight to the United States. Id. ¶ 167. According to Mr. Aljame, since April 2015, when

he travels by air he must check in manually with airline representatives to obtain a boarding pass,

rather than at a kiosk, and the airline representative must clear his name with the DHS before he

Memorandum Opinion and Order – Page 9
is permitted to board his flight. Id. ¶¶ 168-171. He alleges he continues to endure long

interrogations and secondary inspections, has had documents confiscated, has been separated from

his loved ones, and has missed flights because of Defendants’ treatment of him. Id. ¶¶ 177-185.

He alleges that in June 2015, he and his ten-year-old son were denied boarding at Dubai

International Airport and required to wait several hours before the DHS cleared them to fly to the

United States. Id. ¶¶ 179-180. Recently, he alleges, he was detained and denied entry into Jordan

and was deported by Jordanian officials back to Dallas, Texas. Id. ¶ 186.

       Mr. Allababidi is a United States citizen and an American Muslim residing in Dallas,

Texas. Id. ¶ 17. He alleges he is a successful businessman ensnared by Defendants’ discriminatory

watchlist. Id. ¶ 216. He alleges that, prior to being added to the watchlist, he traveled frequently

and had “Global Entry.” Id. ¶¶ 216-217. He contends that because of Defendants’ actions, his

“Global Entry” was revoked without explanation, and he has endured humiliating searches, long

interrogations, and his electronics have been confiscated and downloaded. Id. ¶¶ 217-224. He

further contends that he has missed flights, had his vacations ruined, and has forgone business

opportunities because of Defendants. Id. ¶¶ 229-231.

       Ms. Warsame is a United States citizen and an American Muslim residing in Dallas, Texas.

Id. ¶ 18. She alleges that Defendants’ watchlist has affected her travels since 2015. Id. ¶ 235. She

alleges she is always delayed and needs clearance before flying [id. ¶¶ 235-236]; subjected to long,

humiliating searches and interrogations [id. ¶ 237]; and upon information and belief, has been

denied a credit card and bank loan due to the watchlist [id. ¶ 239].

       Each Plaintiff contends, upon information and belief, that his or her nomination to and

designation on the federal terror watchlist was made based solely upon a hunch (formed upon race,

ethnicity, national origin, religious affiliation, guilt-by-association, or First Amendment protected

Memorandum Opinion and Order – Page 10
activities). Id. ¶¶ 2, 150, 189, 214, 233, 246, 251, 261. Each further contends, upon information

and belief, that because he or she is included on the federal terror watchlist, Defendants

disseminated and are continuing to disseminate his or her designation as a “known or suspected

terrorist” to state and local authorities, foreign governments, corporations, private contractors,

airlines, gun sellers, car dealerships, and financial institutions, among other official and private

entities and individuals. Id. ¶¶ 151, 215, 234, 247, 257, 266, 272. Each Plaintiff has filed a redress

request challenging his or her alleged placement on the watchlist. Id. ¶¶ 147, 173, 197, 225, 240.

In response to his redress inquiry, in 2018, after Defendants filed their motion to dismiss, Mr.

Kovac received confirmation from the DHS that he is on the No Fly List. With respect to the

redress inquiries of the remaining four Plaintiffs, each received a form letter from the DHS that

neither confirmed nor denied the existence of terrorist watchlist records related to him or her, failed

to set forth any basis for his or her inclusion on a watchlist, and failed to state whether Defendants

had resolved the complaint at issue. Id. ¶¶ 113, 174-175, 198, 226, 241.

       Plaintiffs allege they were never charged or convicted of a terrorism-related offense,

provided notice of the factual bases for their respective placements on the watchlist before or after

their listings, given a meaningful opportunity to contest their designation, or given notice of the

deprivation of their liberty interests or violation of their constitutional rights. Id. ¶¶ 145-146, 187,

209, 242.

       C.      This Lawsuit

       Plaintiffs have filed a five-count Complaint based on their alleged inclusion in the TSDB

and the alleged lack of an adequate process of redress for challenging erroneous placement on the

“No Fly List” or “Screening List.” In Count I, titled “Failure to Provide Post-Deprivation Notice

and Hearing in Violation of the Fifth Amendment Right to Procedural Due Process,” Plaintiffs

Memorandum Opinion and Order – Page 11
contend that their alleged inclusion on the watchlist and the associated stigmatizing label of

“known or suspected terrorist,” without notice or a constitutionally adequate legal mechanism to

challenge the placement, deprive them of their protected liberty interest in traveling free from

unreasonable burdens, freedom from false stigmatization, and nonattainder (the interest against

being singled out for punishment without trial), in violation of their constitutional right to

procedural due process. Id. ¶¶ 248-258.

       In Count II, titled “Deprivation of Protected Liberties in Violation of Fifth Amendment

Right to Substantive Due Process,” Plaintiffs contend that their alleged inclusion on the watchlist

and the associated stigmatizing label of “known or suspected terrorist,” unduly burden these same

liberty interests, as Defendants’ interference is not necessary to further a compelling governmental

interest and has not been narrowly tailored to achieve that interest, in violation of their

constitutional right to substantive due process. Id. ¶¶ 259-270.

       In Count III, titled “Unlawful Agency Action in Violation of the Administrative Procedure

Act, 5 U.S.C. §§ 702, 706 (APA),” Plaintiffs contend that Defendants’ actions detailed in the

Complaint “were and are arbitrary, capricious, an abuse of discretion, otherwise not in accordance

with law, and contrary to constitutional rights, power, privilege, or immunity, and should be set

aside as unlawful pursuant to 5 U.S.C. § 706.” Id. ¶ 272.

       In Count IV, titled “Violation of the Fifth Amendment to the United States Constitution

(Equal Protection),” Plaintiffs contend that Defendants’ actions detailed in the Complaint, “have

had a discriminatory effect upon and have disparately impacted Plaintiffs and other similarly

situated American citizens who are Muslim American travelers, and not travelers of other faiths,”

in violation of their constitutional right to equal protection. Id. ¶ 283.



Memorandum Opinion and Order – Page 12
        In Count V, titled “Violation of the United States Constitution (Non-Delegation),”

Plaintiffs contend that Defendants, in implementing and disseminating the watchlist and in

providing an inadequate redress procedure, “have illegally acted beyond their authority” in

violation of the non-delegation doctrine. Id. ¶ 293.

        Plaintiffs seek the following declaratory judgment and injunctive relief:

                1. A declaratory judgment that Defendants’ policies, practices, and
                   customs violate the Fifth Amendment to the United States Constitution
                   and the Administrative Procedure Act;

                2. A declaratory judgment that Defendants’ policies, practices, and
                   customs violate the non-delegation doctrine of the United States
                   Constitution;

                3. An injunction that:

                        a. requires Defendants to remedy the constitutional and statutory
                        violations identified above, including the removal of Plaintiffs from
                        any watch list or database that burdens or prevents them from flying
                        or entering the United States across the border; and,

                        b. requires Defendants to provide individuals designated on the
                        federal terror watch list with a legal mechanism that affords them
                        notice of the reasons and bases for their placement on the federal
                        terror watch list and a meaningful opportunity to contest their
                        continued inclusion on the federal terror watch list.

Id. at 50. Plaintiffs also seek trial by jury, attorney’s fees, and costs. Id.

        On April 13, 2018, Defendants moved to dismiss the Complaint pursuant to Federal Rules

of Civil Procedure 12(b)(1) and 12(b)(6). In support, they contend that: (1) 49 U.S.C. § 46110

bars this action because it provides for “exclusive” jurisdiction in the courts of appeals to review

orders issued “in whole or in part” by the TSA; (2) Mr. Kovac has failed to exhaust his

administrative remedies and his claims are, therefore, not ripe for adjudication; and (3) Plaintiffs

have failed to state a claim upon which relief may be granted, and all claims must, therefore, be


Memorandum Opinion and Order – Page 13
dismissed under Federal Rules of Civil Procedure 12(b)(6). Defendants’ Motion to Dismiss has

been fully briefed and is ripe for adjudication. The court will address the parties’ arguments after

setting forth the applicable legal standards.

II.    Legal Standards

       A.      Rule 12(b)(1) - Lack of Subject Matter Jurisdiction

       A federal court has subject matter jurisdiction over civil cases “arising under the

Constitution, laws, or treaties of the United States,” or over civil cases in which the amount in

controversy exceeds $75,000, exclusive of interest and costs, and in which diversity of citizenship

exists between the parties. 28 U.S.C. §§ 1331, 1332. Federal courts are courts of limited

jurisdiction and must have statutory or constitutional power to adjudicate a claim. Kokkonen v.

Guardian Life Ins. Co., 511 U.S. 375, 377 (1994) (citations omitted); Home Builders Ass'n of

Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998). Absent jurisdiction conferred

by statute or the Constitution, they lack the power to adjudicate claims and must dismiss an action

if subject matter jurisdiction is lacking. Id.; Stockman v. Federal Election Comm’n, 138 F.3d 144,

151 (5th Cir. 1998) (citing Veldhoen v. United States Coast Guard, 35 F.3d 222, 225 (5th Cir.

1994)). A federal court must presume that an action lies outside its limited jurisdiction, and the

burden of establishing that the court has subject matter jurisdiction to entertain an action rests with

the party asserting jurisdiction. Kokkonen, 511 U.S. at 377 (citations omitted). “[S]ubject-matter

jurisdiction cannot be created by waiver or consent.” Howery v. Allstate Ins. Co., 243 F.3d 912,

919 (5th Cir. 2001).

       In considering a Rule 12(b)(1) motion to dismiss for lack of subject matter jurisdiction, “a

court may evaluate (1) the complaint alone, (2) the complaint supplemented by undisputed facts

evidenced in the record, or (3) the complaint supplemented by undisputed facts plus the court’s

Memorandum Opinion and Order – Page 14
resolution of disputed facts.” Den Norske Stats Oljeselskap As v. HeereMac Vof, 241 F.3d 420,

424 (5th Cir. 2001) (citation omitted). Thus, unlike a Rule 12(b)(6) motion to dismiss for failure

to state a claim, the district court is entitled to consider disputed facts as well as undisputed facts

in the record and make findings of fact related to the jurisdictional issue. Clark v. Tarrant Cnty.,

798 F.2d 736, 741 (5th Cir. 1986). All factual allegations of the complaint, however, must be

accepted as true. Den Norske Stats Oljeselskap As, 241 F.3d at 424.

       B.      Rule 12(b)(6) - Failure to State a Claim

       To defeat a motion to dismiss filed pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, a plaintiff must plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); Reliable Consultants, Inc. v.

Earle, 517 F.3d 738, 742 (5th Cir. 2008); Guidry v. American Pub. Life Ins. Co., 512 F.3d 177,

180 (5th Cir. 2007). A claim meets the plausibility test “when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged. The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more

than a sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (internal citations omitted). While a complaint need not contain detailed factual

allegations, it must set forth “more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (citation omitted). The

“[f]actual allegations of [a complaint] must be enough to raise a right to relief above the speculative

level . . . on the assumption that all the allegations in the complaint are true (even if doubtful in

fact).” Id. (quotation marks, citations, and footnote omitted). When the allegations of the pleading

do not allow the court to infer more than the mere possibility of wrongdoing, they fall short of

showing that the pleader is entitled to relief. Iqbal, 556 U.S. at 679.

Memorandum Opinion and Order – Page 15
       In reviewing a Rule 12(b)(6) motion, the court must accept all well-pleaded facts in the

complaint as true and view them in the light most favorable to the plaintiff. Sonnier v. State Farm

Mutual Auto. Ins. Co., 509 F.3d 673, 675 (5th Cir. 2007); Martin K. Eby Constr. Co. v. Dallas

Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004); Baker v. Putnal, 75 F.3d 190, 196 (5th Cir.

1996). In ruling on such a motion, the court cannot look beyond the pleadings. Id.; Spivey v.

Robertson, 197 F.3d 772, 774 (5th Cir. 1999). The pleadings include the complaint and any

documents attached to it. Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498-99 (5th Cir.

2000). Likewise, “‘[d]ocuments that a defendant attaches to a motion to dismiss are considered

part of the pleadings if they are referred to in the plaintiff’s complaint and are central to [the

plaintiff’s] claims.’” Id. (quoting Venture Assocs. Corp. v. Zenith Data Sys. Corp., 987 F.2d 429,

431 (7th Cir. 1993)). In this regard, a document that is part of the record but not referred to in a

plaintiff’s complaint and not attached to a motion to dismiss may not be considered by the court

in ruling on a 12(b)(6) motion. Gines v. D.R. Horton, Inc., 699 F.3d 812, 820 & n.9 (5th Cir. 2012)

(citation omitted). Further, it is well-established and “‘clearly proper in deciding a 12(b)(6) motion

[that a court may] take judicial notice of matters of public record.’” Funk v. Stryker Corp., 631

F.3d 777, 783 (5th Cir. 2011) (quoting Norris v. Hearst Trust, 500 F.3d 454, 461 n.9 (5th Cir.

2007) (citing Cinel v. Connick, 15 F.3d 1338, 1343 n.6 (5th Cir. 1994)).

       The ultimate question in a Rule 12(b)(6) motion is whether the complaint states a valid

claim when it is viewed in the light most favorable to the plaintiff. Great Plains Trust Co. v.

Morgan Stanley Dean Witter, 313 F.3d 305, 312 (5th Cir. 2002). While well-pleaded facts of a

complaint are to be accepted as true, legal conclusions are not “entitled to the assumption of truth.”

Iqbal, 556 U.S. at 679 (citation omitted). Further, a court is not to strain to find inferences

favorable to the plaintiff and is not to accept conclusory allegations, unwarranted deductions, or

Memorandum Opinion and Order – Page 16
legal conclusions. R2 Invs. LDC v. Phillips, 401 F.3d 638, 642 (5th Cir. 2005) (citations omitted).

The court does not evaluate the plaintiff’s likelihood of success; instead, it only determines

whether the plaintiff has pleaded a legally cognizable claim. United States ex rel. Riley v. St.

Luke’s Episcopal Hosp., 355 F.3d 370, 376 (5th Cir. 2004). Stated another way, when a court

deals with a Rule 12(b)(6) motion, its task is to test the sufficiency of the allegations contained in

the pleadings to determine whether they are adequate enough to state a claim upon which relief

can be granted. Mann v. Adams Realty Co., 556 F.2d 288, 293 (5th Cir. 1977); Doe v. Hillsboro

Indep. Sch. Dist., 81 F.3d 1395, 1401 (5th Cir. 1996), rev’d on other grounds, 113 F.3d 1412 (5th

Cir. 1997) (en banc). Accordingly, denial of a 12(b)(6) motion has no bearing on whether a

plaintiff ultimately establishes the necessary proof to prevail on a claim that withstands a 12(b)(6)

challenge. Adams, 556 F.2d at 293.

III.   Analysis

       A.      Defendants’ Challenge to the Court’s Subject Matter Jurisdiction

       As a threshold matter, Defendants argue that this court lacks subject matter jurisdiction to

consider Plaintiffs’ challenges to the adequacy of the DHS TRIP under 49 U.S.C. § 46110, which

grants exclusive jurisdiction to the federal courts of appeals to review the “orders” of a number of

federal agencies, including the TSA. See Defs.’ Mot. to Dismiss 6-7 (Doc. 8). Defendants further

contend that the court also lacks jurisdiction over Plaintiffs’ claims challenging their alleged

placement in the TSDB, as “all claims inescapably intertwined with orders that fall within Section

46110 are subject to the statute’s channeling effect, including claims against TSC for alleged

placement in the TSDB.” Id. at 7 (original emphasis). Plaintiffs counter that their claims fall

outside the scope of section 46110 because they are not merely challenging the adequacy of the

DHS TRIP redress procedures but also are challenging their continued placement on the watchlist,

Memorandum Opinion and Order – Page 17
a placement made by the TSC, which is not one of the agencies enumerated in section 46110. Pls.’

Resp. 24 (Doc. 9). According to Plaintiffs, because their continued placement on the watchlist

requires scrutiny of both the TSA’s and the TSC’s actions, section 46110 does not deprive this

court of jurisdiction, as it only provides for exclusive appellate jurisdiction of TSA orders. Id.

       Whether a district court has subject matter jurisdiction to hear Plaintiffs’ challenges to the

DHS TRIP redress procedures and inclusion in the TSDB is an issue of first impression in the Fifth

Circuit. The court begins with the language of the statute.

       Title 49 U.S.C. § 46110(a) of the Federal Aviation Act vests the courts of appeals with

jurisdiction to review the orders of certain federal agencies, including the TSA. Section 46110

provides:

       [A] person disclosing a substantial interest in an order issued by the Secretary of
       Transportation (or the Under Secretary of Transportation for Security with respect
       to security duties and powers designated to be carried out by the Under Secretary
       or the Administrator of the Federal Aviation Administration with respect to aviation
       duties and powers designated to be carried out by the Administrator) in whole or in
       part under this part, part B, or subsection (I) or (s) of section 114 may apply for
       review of the order by filing a petition for review in the United States Court of
       Appeals for the District of Columbia Circuit or in the court of appeals of the United
       States for the circuit in which the person resides or has its principal place of
       business.

49 U.S.C. § 46110(a). (Although the Under Secretary of Transportation for Security was the head

of the TSA when it was created in 2001 as part of the Department of Transportation, the TSA and

its “functions, personnel, assets, and liabilities” were moved to the DHS in 2002. See 6 U.S.C. §

203(2).) Section 46110(c) provides, in relevant part, that the courts of appeals have “exclusive

jurisdiction to affirm, amend, modify, or set aside any part of the [TSA’s] order.” Id. § 46110(c).

“Specific grants of jurisdiction to the courts of appeals override general grants of jurisdiction to

the district courts.” Ligon v. Lahood, 614 F.3d 150, 154 (5th Cir. 2010) (citation omitted). Further,


Memorandum Opinion and Order – Page 18
“[w]here Congress has provided for review jurisdiction in the courts of appeals, jurisdiction there

is exclusive.” Id. at 154-55 (citation omitted) (collecting cases). In addition, “a plaintiff may not

circumvent the exclusive jurisdiction of the court of appeals by collaterally attacking an

administrative order in a federal district court.” Id. at 155 (citation omitted).

       With section 46110, Congress arguably sought to limit the jurisdiction of the district courts

by channeling review of a TSA final order to the courts of appeals. The Supreme Court has

recognized that the scope of exclusive jurisdiction provisions such as section 46110 should include

action by district courts that would enjoin the outcome of the relevant agency’s order. City of

Tacoma v. Taxpayers of Tacoma, 357 U.S. 320 (1958). In City of Tacoma, the statutory provision

at issue was section 313(b) of the Federal Power Act, which vested in the courts of appeals

exclusive jurisdiction for judicial review of orders of the Federal Power Commission. Id. at 335.

The Court ruled that this provision

       necessarily precluded de novo litigation between the parties of all issues inhering
       in the controversy, and all other modes of judicial review. Hence, upon judicial
       review of the Commission’s order, all objections to the order, to the license it
       directs to be issued, and to the legal competence of the licensee to execute its terms,
       must be made in the Court of Appeals or not at all.

Id. at 336 (footnote omitted). Later decisions of the Supreme Court have reiterated that exclusive

jurisdiction provisions bar litigants form “requesting the District Court to enjoin action that is the

outcome of the agency’s order[,]” FCC v. ITT World Communications, Inc., 466 U.S. 463, 468

(1984), but not claims that are “wholly collateral to a statute’s review provisions and outside the

agency’s expertise.” Thunder Basin Coal Co. v. Reich, 510 U.S. 200, 212 (1994) (internal

quotation marks and citation omitted).

       In considering the application of section 46110 in this case, the court must focus on the

nature of Plaintiffs’ allegations. As previously summarized by the court, Plaintiffs assert five

Memorandum Opinion and Order – Page 19
causes of action against six Defendants. Plaintiffs’ allegations and causes of action, however, can

be divided into two groups. First, Plaintiffs challenge the adequacy of redress procedures

established to contest inclusion in the TSDB, contending that the procedures are unconstitutional

and also unlawful under the APA. Second, Plaintiffs challenge their alleged placement on the “No

Fly List” and “Screening List,” arguing that their continued inclusion on these lists is

unconstitutional and also unlawful under the APA. The court considers Defendants’ jurisdictional

challenges in the context of these two categories of claims asserted by Plaintiffs in the Complaint.

                1.       Plaintiffs’ Challenges to the Adequacy of the DHS TRIP

        In opposition to Defendants’ jurisdictional challenge, Plaintiffs contend that section 46110

does not deprive this court of jurisdiction over their claims challenging the adequacy of the redress

procedures under the DHS TRIP. In support, Plaintiffs rely primarily on an unpublished Fourth

Circuit decision in which the court held that an action seeking removal from the No Fly List and

challenging the adequacy of redress procedures was properly before the district court, as any

remedy would involve both the TSA and the TSC, and the circuit court’s authority under section

46110 only extended to the TSA’s orders. See Mohamed v. Holder, No. 11-1924, 2013 U.S. App.

LEXIS 26340, at *5-6 (4th Cir. May 28, 2013) (“[W]e do not fairly discern from either grant of

authority a congressional intent to remove such claims from review of the district court.”). The

D.C. Circuit and Ninth Circuit have similarly held that the district court has jurisdiction in such

cases. See Ege v. United States Dep’t of Homeland Sec., 784 F.3d 791, 796 (D.C. Cir. 2015); Latif

v. Holder, 686 F.3d 1122, 1128-29 (9th Cir. 2012). 5 As reasoned by the D.C. Circuit in Ege:


5
 In Latif v. Holder, involving similar challenges by United States citizens to their placement on the No Fly
List as well as to the redress procedures under the DHS TRIP, the Ninth Circuit reversed the district court’s
ruling that plaintiffs’ challenges were within the exclusive jurisdiction of the court of appeals under 49
U.S.C. § 46110, holding instead that “district courts have original jurisdiction over travelers’ substantive

Memorandum Opinion and Order – Page 20
        Because “TSC—not TSA—actually reviews the classified intelligence information
        about the travelers and decides whether to remove them from the List” and
        “established the policies governing that stage of the redress process,” we agree that
        [the court of appeals] cannot, on section 46110 review, provide relief to an
        individual included on the No Fly List or in the TSDB by “simply amending,
        modifying, or setting aside TSA’s orders by directing TSA to conduct further
        proceedings.”

Ege, 784 F.3d at 795-96 (quoting Latif, 686 F.3d at 1128-29) (internal citations omitted). More

recently, relying on the reasoning in Ege and Latif, a federal district court in Minnesota and a

federal district court in Virginia have similarly held that section 46110 does not deprive the district

court of jurisdiction to consider challenges to the redress process relating to an individual’s alleged

inclusion on the watchlist. See Wilwal v. Nielsen, 346 F. Supp. 3d 1290, 1304 (D. Minn. 2018);

Elhady v. Piehota, 303 F. Supp. 3d 453, 461-62 (E.D. Va. 2017).

        In support of their position that section 46110 deprives this court of subject matter

jurisdiction over Plaintiffs’ challenges to the adequacy of the DHS TRIP redress process,

Defendants rely on Mokdad v. Lynch, 804 F.3d 807 (6th Cir. 2015). See Defs.’ Mot. to Dismiss 6




challenges to inclusion on the [No Fly] List,” as well as “original jurisdiction over Plaintiffs’ claim that the
Government failed to afford them an adequate opportunity to contest their apparent inclusion on the [No
Fly] List.” Latif v. Holder, 686 F.3d 1122, 1130 (9th Cir. 2012). On remand, the parties filed cross-
motions for partial summary judgment on the plaintiffs’ challenges. The district court granted the plaintiffs’
motion and held that, for purposes of their due process claim, the plaintiffs had a constitutionally protected
liberty interest in traveling internationally by air, and in their reputations, and also found that the DHS TRIP
procedures violated due process. In response, the Government informed the court that it was revising its
DHS TRIP procedures to address the constitutional deficiencies noted by the court and filed a notice
describing the revised procedures. Ultimately, the district court concluded that the revised procedures
satisfied procedural due process in principle, granted summary judgment in the Government’s favor on the
plaintiffs’ claims challenging the adequacy of the redress procedures, and dismissed their challenges to
placement on the No Fly List for lack of jurisdiction, reasoning that under the revised DHS TRIP
procedures, only the TSA administrator had ultimate authority to remove a DHS TRIP applicant from the
No Fly List. See Latif v. Lynch, No. 3-10-cv-750-BR, 2017 WL 1434648, at *6-9 (D. Or. Apr. 21, 2017),
appeal docketed sub nom. Kariye v. Sessions, No. 17-35634 (9th Cir. Aug. 8, 2017). As previously noted,
the revised redress procedures considered by the district court on remand in Latif—at the summary
judgment stage of the proceedings—are not before this court at the motion-to-dismiss stage. See supra note
4.

Memorandum Opinion and Order – Page 21
(Doc. 8). In Mokdad, the Sixth Circuit concluded that a procedural challenge to the DHS TRIP

redress process “amount[ed] to a challenge to a TSA order[,]” and that, therefore, the TSA was “a

required party to [the plaintiff’s] litigation about the adequacy of the redress procedures.” Id. at

811-12. Because the plaintiff had failed to include the TSA as a defendant to the lawsuit, the court

dismissed without prejudice his claims challenging the adequacy of the redress process. Notably,

the Sixth Circuit “declined to opine . . . whether § 46110 would deprive the district court of subject-

matter jurisdiction over Mokdad’s claims challenging the adequacy of the redress process,

including any broad constitutional claims, if he were to file a new suit naming TSA as a defendant.”

Id. at 812. In this case, by contrast, Plaintiffs have included the TSA as a Defendant. The concerns

expressed by the Sixth Circuit in Mokdad are, therefore, not present in this case. In addition,

contrary to Defendants’ argument, nothing about the Sixth Circuit’s decision in Mokdad compels

this court to conclude that section 46110 deprives it of jurisdiction over Plaintiffs’ claims

challenging the adequacy of the DHS TRIP redress process, as the Sixth Circuit expressly declined

to opine on the jurisdictional question.

       In light of the foregoing, and having carefully considered the decisions of the Fourth Circuit

in Mohamed, the Ninth Circuit in Latif, the D.C. Circuit in Ege, and the federal district courts in

Wilwal and Elhady, the court finds the reasoning in these cases persuasive and similarly concludes

that section 46110 does not bar its consideration of Plaintiffs’ challenge to the adequacy of the

redress process under the circumstances of this case, in which Plaintiffs are also raising broad

constitutional challenges to their continued inclusion in the TSDB. The court, therefore, will deny

Defendants’ Rule 12(b)(1) motion to dismiss Plaintiffs’ Complaint insofar as Plaintiffs’ challenges

relate to the adequacy of the redress procedures under the DHS TRIP.



Memorandum Opinion and Order – Page 22
                2.      Plaintiffs’ Challenges to Placement on the Watchlist

        As previously stated, Defendants also contend that the court lacks jurisdiction over

Plaintiffs’ challenges to their inclusion on the watchlist, as “all claims inescapably intertwined

with orders that fall within the Section 46110 are subject to the statute’s channeling effect,

including claims against TSC for alleged placement in the TSDB.” See Defs.’ Mot. to Dismiss 7

(Doc. 8). For the reasons that follow, the court rejects Defendants’ argument.

        The purpose of the inescapable-intertwinement doctrine is to prevent a plaintiff from

“circumvent[ing] the exclusive jurisdiction of the court of appeals by collaterally attacking an

administrative order in a federal district court.” Ligon, 614 F.3d at 155 (citation omitted). 6 A

claim is inescapably intertwined under section 46110 if it alleges that the plaintiff was injured by

an agency order and that the court of appeals has authority to hear the claim on direct review of

the agency order. See generally City of Tacoma, 357 U.S. at 336.

        First, Defendants’ reliance on the doctrine of inescapable intertwinement is predicated on

the court’s acceptance of their primary jurisdictional argument, namely, that section 46110 bars

the district court from hearing Plaintiffs’ challenges to the adequacy of the redress procedure. The

court has rejected Defendants’ primary argument and, accordingly, need not reach their contingent

argument that the doctrine of inescapable intertwinement also channels Plaintiffs’ challenges to

their inclusion in the TSDB to the courts of appeals.




6
 The court recognizes that the Fifth Circuit gives “expansive construction” to the term “order” in section
46110, requiring only an agency decision that “imposes an obligation, denies a right, or fixes some legal
relationship.” Ligon v. LaHood, 614 F.3d 150, 154 (5th Cir. 2010) (citation omitted). This, however, does
not alter the court’s analysis, as Plaintiffs are not contesting that the redress procedure results in a TSA
order.

Memorandum Opinion and Order – Page 23
        Second, even were the court to consider Defendants’ argument, the court notes that in

Mokdad, discussed above, the Sixth Circuit rejected a nearly identical argument and stated:

        [W]e decline to accept the government’s invitation to expand the inescapable-
        intertwinement doctrine so as to find Mokdad’s claim against the TSC is pulled
        within the ambit of the exclusive-review statute that applies to the TSA. Doing so
        not only would be inconsistent with existing law but also would run the risk of
        inadvertently expanding the number and range of agency orders that might fall
        under exclusive-jurisdiction provisions that Congress did not intend to sweep so
        broadly.

Mokdad, 804 F.3d at 815. As in Mokdad, Defendants, in effect, are urging the court to find that

“a direct challenge to one agency’s order is inescapably intertwined with another agency’s order—

that Plaintiffs’ challenge to TSC’s orders placing them on the No Fly List or the Selectee List are

inescapably intertwined with both TSA’s orders denying them boarding and TSA’s orders

governing the redress process.” Id. at 814. The court agrees with the Sixth Circuit that “this would

be an unprecedented departure from the doctrine of inescapable intertwinement[.]” Id. 7 In sum,

the considerations undergirding the doctrine of “inescapable intertwinement” that led the Fifth

Circuit to apply it in Ligon are not at play here.

        For these reasons, the court will deny Defendants’ Rule 12(b)(1) motion to dismiss

Plaintiffs’ Complaint for lack of subject matter jurisdiction.




7
  Certain district courts have reached the opposite conclusion from the Sixth Circuit in Mokdad and held
that a plaintiff’s challenge to the TSC’s orders placing him or her on the No Fly List or the Selectee List is
inescapably intertwined with the TSA’s orders governing the redress process, thereby depriving the district
court of subject matter jurisdiction under section 46110. See, e.g., Scherfen v. United States Dep’t of
Homeland Sec., 2010 WL 456784, at *11 (M.D. Pa. 2010); Green v. Transportation Sec. Admin., 351 F.
Supp. 2d 1119, 1127-28 (W.D. Wash. 2005). The court, however, is persuaded by the Sixth Circuit’s
reasoning in Mokdad, and declines to follow the district court opinions in Scherfen and Green, both
decided many years prior to the Sixth Circuit’s decision in Mokdad.

Memorandum Opinion and Order – Page 24
       B.      Ripeness and Exhaustion of Administrative Remedies – Mr. Kovac’s Claims

       Defendants argue that before bringing this action challenging his placement on the “No Fly

List” and the inadequacy of the redress procedures, Mr. Kovac should be required to exhaust “the

congressionally mandated administrative redress process” and, until that time, “his challenge to

his alleged placement on the No Fly List is premature.” Defs.’ Mot. to Dismiss 8 (Doc. 8).

Plaintiffs counter that there are no regulations regarding the DHS TRIP that mandate exhaustion

and that “there is nothing ‘hypothetical’ about [Mr. Kovac’s] claims.” Pls.’ Resp. 24 (Doc. 9).

Plaintiffs further assert that Mr. Kovac filed for redress through the DHS TRIP and that, after

Defendants filed their motion to dismiss, he received confirmation that he is on the “No Fly List.”

Id. Defendants confirm in their reply brief that Mr. Kovac submitted a redress inquiry to the DHS

TRIP and has been notified that his name appears on the “No Fly List.” See Reply 3 (Doc. 10).

Under these facts, and for the reasons that follow, the court concludes that Mr. Kovac’s claims are

ripe for adjudication and that no further exhaustion of administrative remedies is required.

       Article III of the Constitution confines the federal courts to adjudicating actual “cases” and

“controversies.” U.S. Const. art. III, § 2. In an attempt to give meaning to Article III’s “case or

controversy requirement,” the courts have developed a series of principles termed “justiciability

doctrines.” United Transp. Union v. Foster, 205 F.3d 851, 857 (5th Cir. 2000). One such doctrine

is ripeness. The “[r]ipeness doctrine ‘is drawn both from Article III limitations on judicial power

and from prudential reasons for refusing to exercise jurisdiction.’” Opulent Life Church v. City of

Holly Springs, 697 F.3d 279, 286 (5th Cir. 2012) (quoting Reno v. Catholic Soc. Servs., Inc., 509

U.S. 43, 58 n.18 (1993)); Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 670 n.2

(2010) (“Ripeness reflects constitutional considerations that implicate Article III limitations on

judicial power, as well as prudential reasons for refusing to exercise jurisdiction.” (internal

Memorandum Opinion and Order – Page 25
quotation marks omitted)). The ripeness doctrine prevents the courts, “through avoidance of

premature adjudication, from entangling themselves in abstract disagreements over administrative

policies,” while also protecting “agencies from judicial interference until an administrative

decision has been formalized and its effects felt in a concrete way by the challenging parties.”

Abbott Labs. v. Gardner, 387 U.S. 136, 148-49 (1967), overruled on other grounds, Califano v.

Sanders, 430 U.S. 99 (1977). A case is ripe for adjudication if all remaining questions are legal

and further factual development is unnecessary. New Orleans Pub. Serv., Inc. v. Council of the

City of New Orleans, 833 F.2d 583, 587 (5th Cir. 1987). A claim is not ripe if it “rests upon

contingent future events that may not occur as anticipated, or indeed may not occur at all.” Texas

v. United States, 523 U.S. 296, 300 (1998) (internal punctuation and citations omitted). Two key

considerations exist for courts evaluating the ripeness of an action: “the fitness of the issues for

judicial decision and the hardship to the parties of withholding court consideration.” New Orleans

Pub. Serv., 833 F.2d at 586 (quoting Abbott Labs., 387 U.S. at 149). Finally, “[R]ipeness may be

used to express the exhaustion principle that administrative remedies should be tried before

running to the courts.” 13B The Late Charles A. Wright, et al., Federal Practice & Procedure §

3532.6 (3d ed. 2008).

       Defendants appear to be using the doctrine of ripeness in this case to “express the

exhaustion principle that administrative remedies should be tried before running to the courts.” Id.

“Where Congress specifically mandates, exhaustion is required.” McCarthy v. Madigan, 503 U.S.

140, 144 (1992), superseded by statute on other grounds, as recognized in Booth v. Churner, 532

U.S. 731, 740 (2001). When exhaustion is not congressionally mandated, on the other hand,

“sound judicial discretion” generally governs. Id. A federal court cannot require a plaintiff to

exhaust administrative remedies before seeking judicial review of a final agency action under the

Memorandum Opinion and Order – Page 26
APA when neither the relevant statute nor an agency rule imposes such a requirement. Darby v.

Cisneros, 509 U.S. 137, 153-54 (1993). For non-APA claims, “federal courts must balance the

interest of the individual in retaining prompt access to a federal judicial forum against

countervailing institutional interests favoring exhaustion.” McCarthy, 503 U.S. at 146. Requiring

administrative exhaustion allows the agency to “correct its own mistakes with respect to programs

it administers before it is haled into federal court” and helps to avoid piecemeal appeals. Id. at

145-46.

       In balancing these conflicting considerations, the Fifth Circuit has recognized that

exhaustion should not be required in certain limited circumstances, including situations in which:

       (1) the unexhausted administrative remedy would be plainly inadequate, (2) the
       claimant has made a constitutional challenge that would remain standing after
       exhaustion of the administrative remedy, (3) the adequacy of the administrative
       remedy is essentially coextensive with the merits of the claim (e.g., the claimant
       contends that the administrative process itself is unlawful), and (4) exhaustion of
       administrative remedies would be futile because the administrative agency will
       clearly reject the claim.

Dawson Farms, LLC v. Farm Serv. Agency, 504 F.3d 592, 606 (5th Cir. 2007) (quoting Taylor v.

United States Treasury Dep’t, 127 F.3d 470, 477 (5th Cir. 1997)). In addition, exhaustion may be

excused when (5) irreparable injury will result absent immediate judicial review. Id. (citation

omitted).

       The court concludes that it would be inappropriate to require exhaustion in this case. First,

contrary to Defendants’ assertion, Congress has not mandated exhaustion of the DHS TRIP

process, and there are no regulations regarding the DHS TRIP that mandate exhaustion. See 49

U.S.C. §§ 44903(j)(2) & 44926(a) (directing the DHS to create a redress program without requiring

that travelers take advantage of it). The court could not, therefore, under the holding in Darby v.

Cisneros, supra, require Mr. Kovac to exhaust the DHS TRIP process before proceeding with his

Memorandum Opinion and Order – Page 27
APA appeal in Count III. To require exhaustion with respect to Mr. Kovac’s other claims would,

therefore, only bifurcate substantially related claims and create, not avoid, piecemeal litigation.

       In addition, the DHS TRIP process would not provide Mr. Kovac with an opportunity to

present for consideration his constitutional claims. The DHS TRIP process addresses only whether

a traveler who has submitted an inquiry is, in fact, the individual listed in the TSDB, and if so,

whether there is sufficient information to support the listing. Consequently, at the conclusion of

the DHS TRIP process, even were the TSC to voluntarily remove Mr. Kovac from the No Fly List,

the underlying constitutional infirmities he alleges that allowed his name to be included on the list

and distributed to airlines would remain in place, unreviewed and with no assurances that he would

not suffer the same alleged injury in the future.

       Also weighing against requiring further exhaustion in this case is Mr. Kovac’s interest in a

prompt adjudication of his claims, first filed over one year ago, coupled with the lack of any

information pertaining to how long the process of further exhaustion would take. Cf. Coit Indep.

Joint Venture v. Federal Sav. & Loan Ins. Corp., 489 U.S. 561, 586-87 (1989) (holding that

available administrative remedy was inadequate, and, therefore, declining to require exhaustion,

when administrative agency was not required to render a decision within a reasonable time limit).

       Moreover, the court has no reason to believe that the DHS TRIP process would create a

factual record more helpful than the one that already exists for the purposes of Mr. Kovac’s

constitutional claims, given the limited scope of the issues addressed in the DHS TRIP. As

previously stated, Defendants acknowledge that Mr. Kovac was informed he was on the “No Fly

List” after Defendants filed their motion to dismiss. See Reply 3 (Doc. 10).

       Finally, Defendants’ reliance on Shearson v. Holder, 725 F.3d 588, 594 (6th Cir. 2013), is

misplaced. See Defs.’ Mot. to Dismiss 9 (Doc. 8). In Shearson, the Sixth Circuit, while

Memorandum Opinion and Order – Page 28
recognizing that exhaustion is not mandatory in this context, affirmed a district court’s decision

requiring a plaintiff challenging the adequacy of the redress program to exhaust her administrative

remedies. The court explained:

               While there are deficiencies in the Redress Program process, we agree with
       the district court that Shearson should be required to exhaust her administrative
       procedures by submitting a traveler inquiry form through the Redress Program
       before she can proceed with this case. There is very little guidance in any Circuit
       considering administrative exhaustion as it pertains to the Redress Program and
       there is no case law in this Circuit. However, when considering the purposes of the
       exhaustion doctrine, making Shearson submit a Traveler Redress inquiry is
       reasonable to promote judicial efficiency and allow the agencies involved an
       opportunity to resolve problems with their procedures.

Shearson, 725 F.3d at 594. Here, in contrast to the plaintiff in Shearson, Defendants concede that

Mr. Kovac submitted a redress inquiry to the DHS TRIP and, in their reply, confirm that he has

been notified of his “No Fly List” status. See Reply 3 (Doc. 10).

       Under these circumstances, the court rejects as untenable Defendants’ position that Mr.

Kovac’s claims are not ripe and that he must further exhaust administrative remedies before he can

proceed in this court. No order or remedy would necessarily result from further administrative

process. In addition, in cases relied upon by Defendants, the plaintiffs had not even sought redress

through DHS TRIP. Here, Mr. Kovac has not only filed a redress inquiry, but he has also been

notified that he is on the No Fly List. Therefore, the court concludes Mr. Kovac’s claims are ripe

and declines to prevent review of his claims by creating an exhaustion requirement when none has

been statutorily mandated.

       C.      Claims Against Defendant CBP

       Defendants move to dismiss all claims against the CBP. In support, they argue that

Plaintiffs fail to allege any wrongful acts by the CBP and do not seek a remedy with respect to the



Memorandum Opinion and Order – Page 29
CBP. Defs.’ Mot. to Dismiss 9 (Doc. 8). In their response, Plaintiffs do not address dismissal of

the CBP.

        When a party fails to pursue a claim or defense beyond the party’s initial complaint, the

claim is deemed abandoned or waived. Black v. Panola Sch. Dist., 461 F.3d 584, 588 n.1 (5th Cir.

2006) (plaintiff abandoned claim when she failed to defend claim in response to motion to

dismiss); see also Keenan v. Tejeda, 290 F.3d 252, 262 (5th Cir. 2002) (noting that “an issue raised

in the complaint but ignored at summary judgment may be deemed waived[]”) (citation omitted).

As Plaintiffs have failed to pursue these claims, the court concludes that they have abandoned or

waived their claims against the CBP. Accordingly, based on Plaintiffs’ abandonment or waiver of

their claims against the CBP, the court will grant Defendants’ Motion to Dismiss all claims against

Defendant CBP, and these claims will be dismissed with prejudice.

        D.      Plaintiffs’ Constitutional and APA Claims

        Defendants move to dismiss Counts I through V of the Complaint on numerous grounds,

some of which overlap. With respect to Plaintiffs’ substantive due process claims (Count II),

Defendants’ overriding argument is that the court should dismiss these claims because Plaintiffs’

inclusion in the TSDB has not deprived them of any “fundamental right” as required to establish

a substantive due process violation. In particular, Defendants contend that inclusion on the No Fly

List (in the case of Mr. Kovac) or Screening List (in the case of the remaining four Plaintiffs) does

not result in a burden sufficient to maintain a substantive due process claim. Defendants make

similar arguments in support of their motion to dismiss Plaintiffs’ procedural due process claims

(Count I), contending that Plaintiffs have not alleged a sufficient deprivation of any liberty interests

and that, even if they have, the DHS TRIP redress procedures are constitutionally adequate.

Defendants move to dismiss Plaintiffs’ APA claims (Count III) on similar grounds, arguing that

Memorandum Opinion and Order – Page 30
their APA claims are largely coextensive with their constitutional claims and, therefore, fail for

the same reasons. Defendants further contend that Plaintiffs cannot separately demonstrate that

the DHS TRIP redress process is arbitrary or capricious in violation of the APA. In support of

their motion to dismiss Plaintiffs’ equal protection claims (Count IV), Defendants contend that the

watchlist criteria are facially neutral and Plaintiffs’ allegations of disparate impact are conclusory,

formulaic, and insufficient to state a claim for a violation of their rights to equal protection.

Finally, in support of their motion to dismiss Plaintiffs’ claims that the watchlist constitutes an

unconstitutional delegation of legislative power in violation of the non-delegation doctrine (Count

V), Defendants argue that Plaintiffs fail to state a claim because consideration of the applicable

statutes reveals that Congress has provided “intelligible principles” both as to the goals the TSA

should seek to achieve and also how it should go about achieving them.

       In the interest of clarity and to minimize redundancies, the court will first address Plaintiffs’

substantive due process claims (Count II), as many of Defendants’ arguments undergird and

overlap with those made in support of dismissing Plaintiffs’ procedural due process claims (Count

I).

               1.      Plaintiffs’ Substantive Due Process Claims (Count II)

       In Count II, titled “Deprivation of Protected Liberties in Violation of Fifth Amendment

Right to Substantive Due Process,” Plaintiffs contend that their inclusion on the watchlist and the

associated stigmatizing label of “known or suspected terrorist,” unduly burden “their liberty

interests in travel, freedom from false stigmatization, and nonattainder.” Compl. ¶ 260. Plaintiffs

further allege that Defendants’ interference is not necessary to further a compelling governmental

interest and has not been narrowly tailored to achieve that interest, in violation of their

constitutional right to substantive due process. Id. ¶¶ 259-270. Plaintiffs also contend that

Memorandum Opinion and Order – Page 31
Defendants’ actions are arbitrary and capricious, lack even a rational relationship to any legitimate

government interest, and have unduly deprived them of their constitutional rights. The court first

addresses Plaintiffs’ contention that Defendants’ actions have unduly burdened their right to travel,

sometimes referred to in the pleadings as their right to movement, in violation of the substantive

due process clause.

                         a.      Right to Travel

        Plaintiffs allege that, by maintaining them on the No Fly List (in the case of Mr. Kovac)

and Selectee List (in the case of Messrs. Sbyti, Aljame, and Allababidi, and Ms. Warsame,

sometimes collectively, the “Screening List Plaintiffs”), Defendants have placed an undue burden

on their fundamental right to travel. 8 Defendants contend that Plaintiffs have failed to allege an

undue burden on a fundamental right and any substantive due process challenge based on the right

to travel or to movement must, therefore, be dismissed. For the reasons that follow, the court

rejects Defendants’ argument with respect to Mr. Kovac, who is on the No Fly List, but agrees

with their argument with respect to the Screening List Plaintiffs.

        The Due Process Clause of the Fifth Amendment guarantees that “[n]o person shall be . . .

deprived of life, liberty, or property, without due process of law.” U.S. Const. amend. V. Unlike

procedural due process, substantive due process “protects individual liberty against certain

government actions regardless of the fairness of the procedures used to implement them.” Collins

v. City of Harker Heights, 503 U.S. 115, 125 (1992) (citation and internal quotation marks

omitted).    It “provides heightened protection against government interference with certain


8
  Plaintiffs raise an as-applied substantive due process challenge and also a facial substantive due process
challenge, contending that “there are no circumstances where their placement or the placement of others
similarly situated on the federal terror watch list is narrowly tailored to achieve any compelling government
interest.” Compl. ¶ 269.

Memorandum Opinion and Order – Page 32
fundamental rights and liberty interests,” which are held to a more exacting standard of strict

scrutiny. Washington v. Glucksberg, 521 U.S. 702, 719 (1997). “The conceptual essence of

‘substantive’ due process is the notion that the Due Process Clause—in addition to setting

procedural minima for deprivations of life, liberty, or property—bars outright ‘certain government

actions regardless of the fairness of the procedures used to implement them.’” Brennan v. Stewart,

834 F.2d 1248, 1255 (5th Cir. 1988) (quoting Daniels v. Williams, 474 U.S. 327, 331 (1986)). One

form of “substantive” due process is the substantive protections in the Bill of Rights that have been

“incorporated” into the Fourteenth Amendment to limit the power of the states. See McDonald v.

City of Chicago, Ill., 561 U.S. 742, 791 (2010) (Scalia, J., concurring). In addition, “[a] liberty

interest may arise from the Constitution itself, by reason of guarantees implicit in the word

‘liberty,’ or it may arise from an expectation or interest created by state laws or policies.”

Wilkinson v. Austin, 545 U.S. 209, 221 (2005) (internal citations omitted). Historically, the

Glucksberg analysis has applied to the determination of whether a right is fundamental. That

analysis requires “a careful description of the asserted fundamental liberty interests,” which must

be “objectively, deeply rooted in this Nation’s history and tradition, and implicit in the concept of

ordered liberty, such that neither liberty nor justice would exist if they were sacrificed.”

Glucksberg, 521 U.S. at 720-21.

       Plaintiffs’ substantive due process claim therefore depends, in part, on whether they have

a fundamental right of travel that has been substantially burdened and is, therefore, subject to strict

scrutiny. If a fundamental right is implicated and strict scrutiny, therefore, applies, a law will not

be upheld unless the government demonstrates that the law is necessary to further a compelling

governmental interest and has been narrowly tailored to achieve that interest. Reno v. Flores, 507

U.S. 292, 302 (1993). If a right is not fundamental, then the law that allegedly burdens the right

Memorandum Opinion and Order – Page 33
is ordinarily subject to rational basis review and will be deemed constitutional unless the plaintiff

can demonstrate that it is not reasonably related to a rational government interest. See Harris v.

Hahn, 827 F.3d 359, 365 (5th Cir. 2016) (citation omitted).

        “Freedom to travel throughout the United States has long been recognized as a basic right

under the Constitution.” Dunn v. Blumstein, 405 U.S. 330, 338 (1972) (internal quotation omitted);

see also Kent v. Dulles, 357 U.S. 116, 125-26 (1958) (“The right to travel is a part of the ‘liberty’

of which the citizen cannot be deprived without the due process of law under the Fifth Amendment.

. . . Travel abroad, like travel within the country, may be necessary for a livelihood. It may be as

close to the heart of the individual as the choice of what he eats, or wears, or reads. Freedom of

movement is basic in our scheme of values.” (citations omitted)); Califano v. Aznavorian, 439 U.S.

170, 176 (1978) (“[T]he constitutional right to interstate travel [has been] recognized by this Court

for over 100 years.”); United States v. Guest, 383 U.S. 745, 757 (1966) (The constitutional right

of interstate travel is “a right that has been firmly established and repeatedly recognized.”)

(collecting cases); Shapiro v. Thompson, 394 U.S. 618, 629 (1969), overruled on other grounds

by Edelman v. Jordan, 415 U.S. 651, 670-71 (1974) (recognizing that the nature of “our Federal

Union and our constitutional concepts of personal liberty unite to require that all citizens be free

to travel throughout the length and breadth of our land uninhibited by statutes, rules, or regulations

which unreasonably burden or restrict this movement.”).

        While the right to interstate travel is firmly established, the United States has a history of

judicially sanctioned restrictions on citizens’ international travel in the interests of foreign affairs

and national security including, among others, restrictions on the issuance and use of passports

and the imposition of travel bans. See, e.g., Regan v. Wald, 468 U.S. 222, 242-44 (1984)

(upholding regulations “preventing travel to Cuba by most American citizens”); Haig v. Agee, 453

Memorandum Opinion and Order – Page 34
U.S. 280, 293 (1981) (“The history of passport controls since the earliest days of the Republic

shows congressional recognition of Executive authority to withhold passports . . . .”). Moreover,

the Supreme Court has strongly implied, though it has not explicitly stated, that there is no

fundamental right to international travel. See Haig, 453 U.S. at 307 (The Supreme Court “has

often pointed out the crucial difference between the freedom to travel internationally and the right

of interstate travel.”). The Supreme Court has also observed:

       “The constitutional right of interstate travel is virtually unqualified.” . . . By
       contrast the “right” of international travel has been considered to be no more than
       an aspect of the “liberty” protected by the Due Process Clause of the Fifth
       Amendment. As such this “right,” the Court has held, can be regulated within the
       bounds of due process.

Califano, 439 U.S. at 176 (quoting Guest, 383 U.S. at 757-58); see also Haig, 453 U.S. at 306

(recognizing that international travel “is subject to reasonable governmental regulation.”).

       The court first turns to Mr. Kovac’s substantive due process claim.

                               i.     Mr. Kovac

       To support his claim that the No Fly List violates the constitutional guarantee of substantive

due process, Mr. Kovac, a United States citizen, claims that he has a constitutionally protected

fundamental right to travel, sometimes labeled a right to movement, both domestically and

internationally, and that the No Fly List violates that right. Mr. Kovac’s allegations of present and

future harms arise from his inability to fly. He alleges that he is on the Government’s “No Fly

List” and, thereby, is prevented from boarding flights that travel into, out of, or through United

States airspace. Compl. ¶¶ 121-152. Defendants have confirmed that Mr. Kovac is on the No Fly

List. See Reply 3 (Doc. 10). Mr. Kovac further alleges that because his TSDB entry is annotated

in a way to deny him the ability to fly through United States airspace, he has been denied boarding

and, since October 17, 2014, he has not been able to fly. Compl. ¶ 144.

Memorandum Opinion and Order – Page 35
        For these reasons, Mr. Kovac contends that his placement on the No Fly List unduly

burdens his right to interstate and international travel, which, as previously discussed, is “an

important aspect of the citizen’s ‘liberty’ guaranteed in the Due Process Clause of the Fifth

Amendment.” Aptheker v. Secretary of State, 378 U.S. 500, 505 (1964) (quoting Kent, 357 U.S.

at 127). It is true that the right to international travel is not, like the right to interstate travel,

“virtually unqualified,” but rather is subject to “reasonable governmental regulation.” Haig, 453

U.S. at 306-07 (citation omitted). Nevertheless, “a governmental purpose to control or prevent

activities constitutionally subject to state regulation may not be achieved by means [that] sweep

unnecessarily broadly and thereby invade the area of protected freedoms.” Aptheker, 378 U.S. at

508 (quoting NAACP v. Alabama, 377 U.S. 288, 307 (1964)).

        Whether Mr. Kovac’s alleged disabilities as a result of his inclusion on the No Fly List

unconstitutionally burden the exercise of his right to interstate or international travel cannot be

decided at this stage as a matter of law. Mr. Kovac’s factual allegations, taken as true, suffice to

make plausible his substantive due process claim. 9 Otherwise stated, Mr. Kovac has plausibly

alleged at this stage of the litigation that his inclusion in the No Fly List caused him to suffer a

deprivation of a liberty interest as that term is historically understood.




9
  In support of their argument that Mr. Kovac’s substantive due process claim should be dismissed,
Defendants cite to Mohamed v. Holder, 266 F. Supp. 3d 868 (E.D. Va. 2017), appeal dismissed sub nom.
Mohamed v. Sessions, No. 17-7235 (4th Cir. Dec. 21, 2017), in which the district court rejected a substantive
due process challenge to the No Fly List. See Reply 9 (Doc. 10). Defendants omit the crucial detail,
however, that the case was decided at the summary judgment stage, after full development of the factual
record. At the motion-to-dismiss stage, the same district court concluded that the plaintiff had adequately
alleged that the No Fly List violated his rights to substantive due process. See Mohamed v. Holder, 995 F.
Supp. 2d 520, 537 (E.D. Va. 2014) (“Mohamed’s factual allegations, taken as true, suffice to make plausible
his substantive due process claim.”).

Memorandum Opinion and Order – Page 36
                               ii.     The Screening List Plaintiffs

        The Screening List Plaintiffs allege that they have been victims of regular secondary

inspections, prolonged searches, interrogations, and restrictions traveling abroad. According to

the Screening List Plaintiffs, they have still been admitted to board flights. Defendants contend

that the Screening List Plaintiffs have not pleaded a deprivation of the right to travel because the

screenings merely caused travel delays. Defs.’ Mot. to Dismiss 10 (Doc. 8). In response, the

Screening List Plaintiffs argue that inclusion on the Selectee List violates their right to movement

or travel insofar as it causes large domestic delays, and its international dissemination restricts

their ability to travel abroad. Even taking their allegations as true, the Screening List Plaintiffs,

unlike Mr. Kovac, have not stated a substantive due process violation.

        Government action implicates the right to travel under the Due Process Clause when it

“actually deters travel, when impeding travel is its primary objective, or when it uses a

classification that serves to penalize the exercise of the right.” Attorney Gen. of N.Y. v. Soto-Lopez,

476 U.S. 898, 903 (1986) (internal quotations and citations omitted). A fundamental right will

only be implicated by government action that, at a minimum, “significantly interferes with the

exercise of a fundamental right.” Zablocki v. Redhail, 434 U.S. 374, 388 (1978) (emphasis added).

As stated by the Fifth Circuit, “travelers do not have a constitutional right to the most convenient

form of travel.” Cramer v. Skinner, 931 F.2d 1020, 1031 (5th Cir. 1991). “Minor restrictions on

travel simply do not amount to the denial of a fundamental right that can be upheld only if the

Government has a compelling justification.” Id.

        As recently stated by the Sixth Circuit in a similar case affirming the district court’s

conclusion that placement on the Selectee List did not amount to the deprivation of a fundamental

right to travel:

Memorandum Opinion and Order – Page 37
                The district court correctly held that Plaintiffs did not allege that any
        protected interest was violated by them being on the Selectee List. While Plaintiffs
        may have been inconvenienced by the extra security hurdles they endured in order
        to board an airplane, these burdens do not amount to a constitutional violation.
        Importantly, Plaintiffs have not actually been prevented from flying altogether or
        from traveling by means other than an airplane. Therefore, Plaintiffs’ cases are
        distinguishable from those in which the plaintiffs claimed they could not fly at all
        because they were on the No Fly List.

Beydoun v. Sessions, 871 F.3d 459, 468 (6th Cir. 2017) (citations omitted); see also Latif, 969 F.

Supp. 2d at 1303-04 (“Having to show identification to board a commercial aircraft and

undergoing enhanced security screening for less than an hour does not rise to the same level of

deprivation as being denied boarding on any flight for the indefinite future.”).

        For these reasons, the court determines that the Screening List Plaintiffs have failed to state

a claim that their inclusion in the Screening List caused them to suffer a deprivation of a liberty

interest based on their right to travel, as that term is historically understood.

                        b.      Plaintiffs’ Reputational Interest

        In addition to alleging a deprivation of the right to travel as part of their substantive due

process claims, Plaintiffs allege an infringement of their constitutionally protected interest in their

reputations, also described as their “right to be free from false government stigmatization as

individuals who are known or suspected to be terrorists.”             Compl. ¶ 253.      There is no

“constitutional doctrine converting every defamation by a public official into a deprivation of

liberty within the meaning of the Due Process Clause of the Fifth or Fourteenth Amendment.”

Paul v. Davis, 424 U.S. 693, 702 (1976). “[R]eputation alone, apart from some more tangible

interests such as employment, is [n]either ‘liberty’ nor ‘property’ by itself sufficient to invoke the

procedural protection of the Due Process Clause.” Id. at 701; see also Siegert v. Gilley, 500 U.S.

226, 233 (1991) (“[I]njury to reputation by itself [is] not a ‘liberty’ interest protected under the


Memorandum Opinion and Order – Page 38
[Due Process Clause].”). Since Paul, the Court has repeatedly admonished judges to be wary of

turning the Due Process Clause into “a font of tort law” by permitting plaintiffs to constitutionalize

state tort claims through artful pleading. See, e.g., Daniels, 474 U.S. at 332.

        The Supreme Court has recognized a constitutionally-protected interest in “a person’s good

name, reputation, honor, or integrity.” Wisconsin v. Constantineau, 400 U.S. 433, 437 (1971). As

such, it has formulated a standard, known as the “stigma-plus” test, to determine whether

reputational harm infringes a liberty interest. Paul, 424 U.S. at 711. To satisfy this two-part test,

plaintiffs alleging reputational harm must show that: (1) they suffered a stigma from governmental

action; plus (2) they experienced an alteration or extinguishment of “a right or status previously

recognized by state law.” Id. The Fifth Circuit “has consistently applied Paul by requiring that

[plaintiffs] show a stigma plus an infringement of some other interest.” San Jacinto Sav. & Loan

v. Kacal, 928 F.2d 697, 701 (5th Cir. 1991) (original emphasis). Defendants contend that Plaintiffs

fail to allege adequately either element of the “stigma-plus” test and, therefore, have not alleged a

constitutionally protected interest in their reputations.

        In the Complaint, Plaintiffs allege that Defendants have publicly labeled them as

“individuals who are ‘known or suspected to be’ terrorists, or who are otherwise associated with

terrorist activity[.]”   Compl. ¶ 34.     Plaintiffs allege based on their personal experiences,

government and other public reports, that Defendants disseminate watchlist records for each

Plaintiff to other government agencies, foreign governments like the European Union, private

corporations, local authorities such as police officers and captains of sea-faring vessels. Id. ¶¶ 44,

151, 190, 215, 234, 247. Plaintiffs also contend that their alleged watchlist status functions to

motivate traffic stops and to prohibit individuals from purchasing guns, obtaining Hazmat licenses,

or working in sterile areas of airports. Id. ¶¶ 46-53. They further allege that watchlist information

Memorandum Opinion and Order – Page 39
is shared with municipal courts, which then use the information to make bail determinations. Id.

¶ 54.

        The court concludes that these allegations are insufficient, as they are not factual

allegations sufficient to plead public stigmatization. Plaintiffs have not alleged that the TSA has

disclosed to the general public their purported placement on a watchlist, or that Defendants

otherwise publicly labeled them as “individuals who are ‘known or suspected to be’ terrorists, or

who are otherwise associated with terrorist activity[.]” See Compl. ¶ 253. Although Plaintiffs

allege that Defendants have revealed their alleged TSDB status to certain third party stakeholders,

including “state and local authorities,” “foreign governments,” “gun sellers,” and the “captains of

sea-faring vessels,” see id. ¶ 20, they do not allege that Defendants have disclosed their purported

status to the general public. Plaintiffs do not allege, for example, that there is a public list of

persons to whom guns cannot be sold, or that such lists are posted at gun retailers, or that similar

lists exist for use by the captains of “sea-faring vessels” or car dealerships, or that any such

information is otherwise made public by or at the behest of Defendants within their community.

        With respect to Plaintiffs’ allegations that their boarding passes are stamped with the

designation “SSSS,” purportedly to reflect watchlist status, they do not allege that the purported

significance of the designation is known to the general public or that the public knows what their

passes contain. Further, as Defendants aptly point out, several courts have correctly observed that

“[s]ince every air passenger is subjected to a search, there is virtually no ‘stigma attached to being

subjected to search at a known, designated airport search point.’” Defs.’ Mot. to Dismiss 15 (Doc.

8) (quoting United States v. Hartwell, 436 F.3d 174, 180 (3d Cir. 2006)); see also United States v.

Skipwith, 482 F.2d 1272, 1275 (5th Cir. 1973) (noting “the almost complete absence of any stigma

attached to being subjected to search at a known, designated airport search point”); accord United

Memorandum Opinion and Order – Page 40
States v. Wehrli, 637 F.2d 408, 409 (5th Cir. 1981) (same). Additionally, every person entering

the United States is subject to inspection by CBP officials. United States v. Ramsey, 431 U.S. 606,

619 (1977) (“Border searches . . . have been considered to be ‘reasonable’ by the single fact that

the person or item in question had entered our country from outside.”) In light of this case

authority, the court agrees with Defendants that Plaintiffs’ allegations related to secondary

inspection, even if true, do not establish the requisite public dissemination of stigmatizing

information to state a valid claim on this basis.

        In sum, the court agrees with Defendants that “unsupported speculation that watchlist status

is shared widely amongst various entities cannot support a claim absent any plausible allegations

that the Plaintiffs have been the subject of such information sharing and meaningfully harmed as

a result.” Defs.’ Mot. to Dismiss 16 (Doc. 8). The only allegation Plaintiffs have put forward in

this regard is that they have been screened at airports and inspected at border crossings. As already

stated, there is no stigma attached to lawful screening and inspection. 10



10
  The court recognizes that one district court has found that similar allegations sufficed to state a plausible
claim that the dissemination of the watchlist may be so widespread that it is “tantamount to public
disclosure,” even if only distributed to other government and private entities that need the information for
official objectives. See Elhady v. Piehota, 303 F. Supp. 3d 453, 465 (E.D. Va. 2017) (holding that plaintiffs
on the watchlist adequately alleged the “stigma” prong of the “stigma-plus” test with allegations that “their
status in the TSDB has been disseminated to third parties outside the relevant federal agencies and airlines,
including state and local authorities, courts, foreign governments, gun sellers, banks, and car dealers.”)
While the court agrees with much of the Elhady decision, it declines to adopt the aggregation theory of
stigma therein set forth. The court agrees with Defendants that various alleged and isolated instances of
information-sharing cannot be lumped together, particularly absent credible allegations of reputational
harm flowing from those individual disseminations. Rather, if specific instances of information-sharing are
defamatory, they must be alleged separately. See Paul, 424 U.S. at 701 (requiring injury to reputation to
be coupled with “tangible interests such as employment”); see also Tarhuni v. Holder, 8 F. Supp. 3d 1253,
1275 (D. Or. 2014) (holding that that an instruction to an airline to deny boarding does “not constitute
dissemination of the stigmatizing information in such a way as to reach the community at large[.]”); Abdi
v. Wray, 2018 WL 1940411, at *3 (D. Utah Apr. 23, 2018), appeal docketed, No. 18-4078 (10th Cir. May
29, 2018) (“publication of watchlist,” even in combination with “public screening,” does not amount to
public disclosure for purposes of the “stigma” prong of the “stigma plus” test). Plaintiffs have not alleged
any specific instance of any allegedly defamatory information sharing but rather “improperly attempt to

Memorandum Opinion and Order – Page 41
        In sum, Plaintiffs’ allegations pertaining to the “stigma” prong of the “stigma plus” test are

“merely consistent with” Defendants’ purported liability and “stop[ ] short of the line between

possibility and plausibility of entitlement to relief.” See Iqbal, 556 U.S. at 678. As pled, the

“stigma” prong of Plaintiffs’ “stigma plus” claims are not viable.

        Moreover, even assuming Plaintiffs had adequately alleged the “stigma” prong of the

“stigma plus” test, with respect to the Screening List Plaintiffs, they have not adequately alleged a

change in legal status under the “plus” prong. The “plus” prong must be satisfied by a change in

“a right or status previously recognized by . . . law,” Paul, 424 U.S. at 711, not simply damage

that “flows from injury caused by the defendant to a plaintiff’s reputation.” Siegert, 500 U.S. at

234. As a threshold matter, the court rejects Plaintiffs’ contention that the “plus” factor is satisfied

so long as the alleged defamation is coupled with “government-imposed effect[s] distinct from the

stigma that it attaches to them.” Pls.’ Resp. 17 (Doc. 9). As correctly noted by Defendants, the

law requires a change in status—a governmentally imposed burden that “remove[s] or significantly

alter[s] a life, liberty, or property interest recognized and protected by state law.” Reply 7 (Doc.

10) (quoting Tebo v. Tebo, 550 F.3d 492, 503 (5th Cir. 2008)).

        Viewing all well-pleaded allegations as true, the court concludes that the Screening List

Plaintiffs have failed to adequately allege that they experienced a change in “a right or status

previously recognized by . . . law.” Paul, 424 U.S. at 711. They allege that placement on the

watchlist substantially contributes to a number of tangible consequences to their legal rights or

status, including foreclosing their ability to buy certain guns in certain states, to obtain the

necessary license to transport hazardous materials, and to obtain certain jobs at an airport. These


aggregate separate, purely theoretical events with no meaningful connection to each other or the Plaintiffs
themselves.” See Defs.’ Mot. to Dismiss 16 (Doc. 8).

Memorandum Opinion and Order – Page 42
allegations, however, relate to alleged experiences of third parties not before the court. As

Defendants note, Plaintiffs never allege that “they have been prohibited from purchasing a gun, or

from obtaining a hazmat license, or from working in the sterile area of an airport.” Reply 7 (Doc.

10) (emphasis added). Theoretical alterations in rights previously recognized that are experienced

by third parties do not satisfy the “plus” portion of the “stigma plus” doctrine, requiring an actual

alteration or extinguishment of a “right or status previously recognized by state law[.]” Tebo, 550

F.3d at 503. With regard to Mr. Kovac, although the court concludes that his inclusion on the No

Fly List is sufficient to satisfy his burden of pleading the “plus” factor of the “stigma-plus” test—

see, e.g., Latif v. Holder, 28 F. Supp. 3d 1134, 1150 (D. Or. 2014) (inclusion on the No Fly List

sufficient under the “plus” prong of the “stigma-plus” test because plaintiffs could no longer fly)—

he has failed to satisfy the “stigma” portion of the test, as previously discussed.

       For these reasons, the court concludes that Plaintiffs have failed to allege a violation of

their rights to substantive due process based on a constitutionally protected right to their

reputations, sometimes described as a liberty interest in being free from false governmental

stigmatization, and will grant Defendants’ Motion to Dismiss these claims.

                       c.      Plaintiffs’ Interest in Nonattainder

       Plaintiffs also contend that their alleged inclusion on the watchlist and the associated

stigmatizing label of “known or suspected terrorist,” without notice or a constitutionally adequate

legal mechanism to challenge the placement, deprive them of their protected liberty interest in

nonattainder. Compl. ¶ 258. A Bill of Attainder is “a law that legislatively determines guilt and

inflicts punishment upon an identifiable individual without provision of the protections of a

judicial trial.” Nixon v. Administrator of Gen. Servs., 433 U.S. 425, 468 (1977) (collecting cases).

“Article I, § 9, of the Constitution, applicable to Congress, provides that ‘(n)o Bill of Attainder or

Memorandum Opinion and Order – Page 43
ex post facto Law shall be passed[.]’” Id. at n.30. “[T]he Bill of Attainder Clause was found to

‘reflect . . . the Framers’ belief that the Legislative Branch is not so well suited as politically

independent judges and juries to the task of ruling upon the blameworthiness of, and levying

appropriate punishment upon, specific persons.’” Id. (quoting United States v. Brown, 381 U.S.

437, 445 (1965)).

        Defendants fail to make any argument in their motion to dismiss with respect to Plaintiffs’

asserted liberty interest in nonattainder. Accordingly, the court need not address this issue.

                2.      Plaintiffs’ Procedural Due Process Claims (Count I)

        In Count I, titled “Failure to Provide Post-Deprivation Notice and Hearing in Violation of

the Fifth Amendment Right to Procedural Due Process,” Plaintiffs contend that their alleged

inclusion on the watchlist and the associated stigmatizing label of “known or suspected terrorist,”

without notice or a constitutionally adequate legal mechanism to challenge the placement, deprive

them of their protected liberty interest in traveling free from unreasonable burdens, freedom from

false stigmatization, and nonattainder, in violation of their constitutional right to procedural due

process. Id. ¶¶ 248-258. Defendants move to dismiss Plaintiffs’ procedural due process claims,

arguing that Plaintiffs have failed to allege the deprivation of a protected interest and that, even if

they have, the legal mechanism for challenging their placement on the watchlist is constitutionally

adequate.

        The Due Process Clause of the Fifth Amendment provides that “[n]o person shall be . . .

deprived of life, liberty, or property, without due process of law.” U.S. Const. amend. V. “In

procedural due process claims, the deprivation by state action of a constitutionally protected

interest in ‘life, liberty, or property’ is not in itself unconstitutional; what is unconstitutional is the



Memorandum Opinion and Order – Page 44
deprivation of such an interest without due process of law.” Zinermon v. Burch, 494 U.S. 113,

125-26 (1990) (citing Parratt v. Taylor, 451 U.S. 527, 537 (1981)).

        “The requirements of procedural due process apply only to the deprivation of interests

encompassed by the [Constitution’s] protection of liberty and property.” Board of Regents of State

Colleges v. Roth, 408 U.S. 564, 569 (1972). As a threshold issue, therefore, the government action

complained of must “deprive individuals of ‘liberty’ or ‘property’ interests within the meaning of

the Due Process Clause of the Fifth . . . Amendment.” Mathews v. Eldridge, 424 U.S. 319, 332

(1976). If government deprivation concerns an interest protected by the Due Process Clause, a

court must weigh the following three factors to determine what process is due: (1) “the private

interest that will be affected by the official action”; (2) “the risk of an erroneous deprivation of

such interest through the procedures used, and the probable value, if any, of additional or substitute

procedural safeguards”; and (3) “the Government’s interest, including the function involved and

the fiscal and administrative burdens that the additional or substitute procedural requirement would

entail.” Id. at 335; see also Washington v. Harper, 494 U.S. 210, 229 (1990) (“The procedural

protections required by the Due Process Clause must be determined with reference to the rights

and interests at stake in the particular case.”).

                                a.      Deprivation of a Cognizable Liberty Interest

        Plaintiffs contend that their inclusion on the watchlist deprives them of the following

interests protected by due process: (1) “a liberty interest in traveling free from unreasonable

burdens,” which they sometimes refer to as a “right to movement”; (2) a liberty interest in the

“right to be free from false government stigmatization”; and (3) “a liberty interest in nonattainder.”

Compl. ¶¶ 252-254. In analyzing Plaintiffs’ substantive due process claims, the court has already

concluded, supra, that Mr. Kovac has adequately alleged a range of protectable interests, including

Memorandum Opinion and Order – Page 45
his right to travel, that have been affected adversely by his inclusion on the No Fly List. Further,

all Plaintiffs have alleged that inclusion on the watchlist violates their liberty interest in

nonattainder, and Defendants did not provide any arguments that support dismissal of this claim.

                              b.      The Constitutional Adequacy of the DHS TRIP

       The “central meaning of procedural due process” is that “[p]arties whose rights are to be

affected are entitled to be heard; and in order that they may enjoy that right they must first be

notified.” Fuentes v. Shevin, 407 U.S. 67, 80 (1972) (internal quotation marks omitted); see

Mathews, 424 U.S. at 333 (“The fundamental requirement of due process is the opportunity to be

heard ‘at a meaningful time and in a meaningful manner.’”) (quoting Armstrong v. Manzo, 380

U.S. 545, 552 (1965)).

       Defendants contend that the TSC’s policies governing the TSDB and the “revised DHS

TRIP procedures” allow for a constitutionally adequate mechanism for due process. In response,

Plaintiffs argue that because Defendants refuse to notify individuals whether they are included in

the TSDB, this denies them an opportunity to participate in challenging their status. As previously

noted, the “revised DHS TRIP procedures” referenced by Defendants in their motion to dismiss

and reply brief are not properly before the court at the motion-to-dismiss stage. See supra note 4.

       Viewing all well-pleaded allegations in the Complaint as true, as the court must when

considering a motion to dismiss under Rule 12(b)(6), it concludes that Plaintiffs allege plausibly

that the DHS TRIP redress procedures do not provide them constitutionally sufficient due process.

As another district court recently concluded in rejecting a similar motion to dismiss a procedural

due process claim brought by plaintiffs challenging the constitutionality of the DHS TRIP redress

procedures, the “ultimate due process merits of the TSDB’s governing procedures and DHS TRIP

are tethered to the Mathews factors, which are ‘fact-intensive consideration[s],’ and which ‘when

Memorandum Opinion and Order – Page 46
considered within the context of [these] allegations, necessarily require an evidentiary record

beyond that presented to the Court in connection with the Government’s motion to dismiss.’”

Elhady, 303 F. Supp. 3d at 466 (quoting Mohamed v. Holder, 995 F. Supp. 2d 520, 538-39 (E.D.

Va. 2014) (holding that watchlist plaintiffs adequately alleged procedural due process violation));

see also Wilwal, 346 F. Supp. 3d at 1304 (holding that watchlist plaintiff “sufficiently alleged, at

the motion to dismiss stage, that the Government’s watchlist redress procedures do not provide

him constitutionally sufficient due process.”). 11

        For these reasons, the court cannot conclude, as a matter of law, that the DHS TRIP

provides sufficient process to defeat Plaintiffs’ procedural due process claims.                    The court

determines, therefore, that Plaintiffs have pled “enough facts to state a claim to relief that is

plausible on its face.” Twombly, 550 U.S. at 570. Accordingly, the court will deny Defendants’

Motion to Dismiss Count I of the Complaint.




11
   The Government’s interest in combating terrorism is no doubt substantial and compelling. As the
Defendants have also acknowledged, however, an individual placed on the No Fly List or Screening List
does not receive any notice of his or her placement on the list, pre-deprivation, or the reasons for his or her
inclusion. Further, an individual’s inclusion on the No Fly List or Screening List and the dissemination of
that list are accomplished without any judicial involvement or review, and according to a standard of proof
that is far less than that typically required when the deprivation of significant constitutional liberties are
implicated. See generally Safeguarding Privacy and Civil Liberties While Keeping Our Skies Safe: Hearing
Before the H. Comm. on Homeland Security, 113th Cong. 1-2 (2015) (statement of Christopher M. Piehota,
Director, TSC/FBI). While the Government has a significant and compelling interest, an American citizen
placed on the No Fly List or Screening List has countervailing liberty interests and is entitled to a
meaningful opportunity to challenge that placement. While judicial review of some sort is available
pursuant to 49 U.S.C. § 46110, as previously discussed, it is not at all clear that such review will effectively
address the constitutional issues presented by a citizen’s inclusion on the No Fly List or Screening List. To
resolve the procedural due process claim, therefore, the court must engage in a fact-intensive consideration
of the personal liberties involved, the Government’s compelling interest in combating terrorism, the
procedures used in connection with the No Fly List and Screening List, and the use made of the No Fly List
and Screening List. Development of the factual record will also allow Defendants to present evidence of
the “revised redress procedures,” currently not before the court, for its consideration. See supra note 4.


Memorandum Opinion and Order – Page 47
               3.     Plaintiffs’ APA Claims (Count III)

       Defendants next move to dismiss Plaintiffs’ claims that the policies and redress procedures

related to the watchlist violate the APA. Under the APA, the reviewing court must affirm an

agency decision unless it is “arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law.” 5 U.S.C. § 706(2)(A); see also Marsh v. Oregon Natural Res. Council, 490

U.S. 360, 375 (1989); Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co.,

463 U.S. 29, 43 (1983); Louisiana State v. United States Army Corps of Engineers, 834 F.3d 574,

580 (5th Cir. 2016). The court must consider whether Defendants considered the relevant factors

and whether Defendants made a “clear error of judgment.” Motor Vehicle, 463 U.S. at 43.

       Plaintiffs allege that Defendants violated the APA’s protection against arbitrary agency

actions by placing them in the TSDB “without a constitutionally adequate legal mechanism,”

which they contend was arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law. Compl. ¶¶ 256, 266, 272, 279. Defendants argue that Plaintiffs’ APA claims

are “largely coextensive with their constitutional claims.” Defs.’ Mot. to Dismiss 24 (Doc. 8).

Defendants further contend that “the [APA] claim would fail for the same reasons the procedural

due process claim does, and Plaintiffs cannot separately demonstrate that the DHS TRIP process

is arbitrary or capricious in violation of the APA.” Id. The court disagrees. For the same reasons

previously discussed in the court’s procedural due process analysis, it concludes that Plaintiffs’

factual allegations make plausible their claim that Defendants’ actions were arbitrary and

capricious, an abuse of discretion, or otherwise not in accordance with law. See 5 U.S.C. §

706(2)(A), (B). As with Plaintiffs’ due process claims, Plaintiffs’ APA claims cannot be resolved

at the motion-to-dismiss stage without development of the factual record. See supra note 11.



Memorandum Opinion and Order – Page 48
          For these reasons, the court will deny Defendants’ Motion to Dismiss Count III of the

Complaint.

                 4.      Plaintiffs’ Equal Protection Claims (Count IV)

          In Count IV, Plaintiffs contend that Defendants’ actions detailed in the Complaint, “have

had a discriminatory effect upon and have disparately impacted Plaintiffs and other similarly

situated American citizens who are Muslim American travelers, and not travelers of other faiths,”

in violation of their constitutional right to equal protection. Compl. ¶ 283. Defendants move to

dismiss Plaintiffs’ equal protection claim, arguing that Plaintiffs’ allegations “simply restate[] the

‘threshold element’ of the claim without any elaboration, fail[] to allege a plausible comparison to

similarly situated groups, and thus [are] yet again an inadequate formulaic recitation of the claims.”

Defs.’ Mot. to Dismiss 23 (citing Iqbal, 556 U.S. at 678). For the reasons that follow, the court

agrees.

          As a threshold matter, the parties’ failure to cite to the Fifth Amendment in the context of

addressing alleged equal protection violations is erroneous. Because this case involves federal,

not state, actors, the applicable equality guarantee is not the Fourteenth Amendment’s explicit

Equal Protection Clause; it is the guarantee implicit in the Fifth Amendment’s Due Process Clause.

See Sessions v. Morales-Santana, __ U.S. __, 137 S. Ct. 1678, 1686 (2017) (quoting Weinberger

v. Wiesenfeld, 420 U.S. 636, 638 n.2 (1975) (“[W]hile the Fifth Amendment contains no equal

protection clause, it does forbid discrimination that is so unjustifiable as to be violative of due

process. This Court’s approach to Fifth Amendment equal protection claims has always been

precisely the same as to equal protection claims under the Fourteenth Amendment.” (citations and

internal quotation marks omitted; alteration in original)).



Memorandum Opinion and Order – Page 49
       The Equal Protection Clause prohibits the government from “deny[ing] to any person

within its jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV, § 1. This

command “is essentially a direction that all persons similarly situated should be treated alike.”

City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985); see also Harris, 827 F.3d at

365 (noting that the Equal Protection Clause “keeps governmental decision makers from treating

differently persons who are in all relevant respects alike.”) (citation omitted). The Equal Protection

Clause is implicated “only ‘if the challenged government action classifies or distinguishes between

two or more relevant groups.’” Rolf v. City of San Antonio, 77 F.3d 823, 828 (5th Cir. 1996)

(quoting Qutb v. Strauss, 11 F.3d 488, 492 (5th Cir. 1993)); see also Cornerstone Christian Sch.

v. University Interscholastic League, 563 F.3d 127, 139 (5th Cir. 2009). “State actors may create

classifications facially, when such categorization appears in the language of legislation or

regulation, or de facto, through the enforcement of a facially neutral law in a manner so as to

disparately impact a discernible group.” Johnson v. Rodriguez, 110 F.3d 299, 306 (5th Cir. 1997)

(citation omitted). Disparate impact alone cannot suffice to state an equal protection violation.

See Washington v. Davis, 426 U.S. 229, 246-50 (1976). A party who wishes to make out an equal

protection claim must set forth allegations, or those from which the court can reasonably infer, that

show “the existence of purposeful discrimination” motivating the state action that caused the

complained-of injury. McCleskey v. Kemp, 481 U.S. 279, 292 (1987) (citation omitted); Arlington

Heights v. Metropolitan Housing Development Corp., 429 U.S. 252, 264-66 (1977).

       Plaintiffs do not dispute that the publicly disclosed criteria for placement on the watchlist

are facially neutral. Instead, invoking Washington v. Davis, supra, Plaintiffs argue that they have

“plead[ed] enough facts demonstrating the plausibility that Defendants compile their watch list

with discriminatory intent.” Pls.’ Resp. 21 (Doc. 9). Plaintiffs contend they have plausibly pled

Memorandum Opinion and Order – Page 50
intentional discrimination based on the disproportionate number of Muslims on the watchlist.

Plaintiffs allege that persons living in Dearborn, Michigan, a town of approximately 100,000

residents with a high Arab and Muslim population, are disproportionately included on the

watchlist. Compl. ¶¶ 7, 81. Plaintiffs also allege that travel to Muslim-majority countries—“travel

that Muslim Americans are very likely to engage in”—is also a factor for inclusion on the

watchlist. Id. ¶ 9. Plaintiffs further allege that, “Almost all publicly known instances of Americans

being placed on the watch list [involve] Muslim[s] or persons who could be mistaken for

Muslims.” Id. ¶ 80. In addition, Plaintiffs refer to the “2013 Watchlisting Guidance” attached as

Exhibit 1 to the Complaint, contending that it indicates that travel for no known lawful or

legitimate purpose to a “locus of terrorist activity” can be a basis for being listed. Id. ¶ 83

According to the Complaint, although “locus of terrorist activity” is not defined, “upon information

and belief, it likely includes any place where many Muslims reside.” Id.

       Even accepting the well-pleaded factual allegations in the Complaint as true (including the

exhibits thereto), 12 and recognizing that disparate impact can evidence discriminatory intent in

certain circumstances, see supra, the court determines that Plaintiffs have failed to allege plausibly

facts sufficient to support that the watchlist was created based on, or operates through, intentional

discrimination. Further, the court agrees with Defendants that Plaintiffs have not alleged a

plausible comparison to similarly situated groups. Addressing similar equal protection claims

brought by plaintiffs who are United States citizens and Muslims challenging their inclusion on




12
  Plaintiffs attach as Exhibits 1 through 3 to the Complaint what they contend are leaked government
documents in support of their equal protection claim. Even considering the attached documents as part of
the Complaint, the court concludes Plaintiffs have failed to state an equal protection claim. Nothing in
these documents purports to invoke a religious classification or would provide proof of discriminatory
intent, even indirectly.

Memorandum Opinion and Order – Page 51
the watchlist, other district courts have recognized that watchlist criteria are facially neutral and

concluded that similar allegations of disparate impact were insufficient to state a claim for

violation of the Equal Protection Clause. See, e.g., Elhady, 303 F. Supp. 3d at 467; Abdi v. Wray,

2018 WL 1940411, at *1 (D. Utah Apr. 23, 2018), appeal docketed, No. 18-4078 (10th Cir. May

29, 2018); see also Shearson v. Holder, 865 F. Supp. 2d 850, 864-65 (N.D. Ohio 2011), aff’d on

other grounds, 725 F.3d 580 (6th Cir. 2013). The court agrees with the equal protection analysis

in these decisions and adopts the same analysis here with respect to Plaintiffs’ equal protection

claims. The court also notes that Plaintiffs have failed to provide any case authority supporting

their equal protection claims in the context of the watchlist.

       For these reasons, the court will grant Defendants’ Motion to Dismiss Count IV of the

Complaint.

               5.      Plaintiffs’ Non-Delegation Claim (Count V)

       In Count V, Plaintiffs allege that the watchlist constitutes an unconstitutional delegation of

legislative power. “Congress may not constitutionally delegate its legislative power to another

branch of Government.” Touby v. United States, 500 U.S. 160, 165 (1991). When Congress,

however, “lay[s] down by legislative act an intelligible principle to which the person or body

authorized to [act] is directed to conform, such legislative action is not a forbidden delegation of

legislative power.’” Mistretta v. United States, 488 U.S. 361, 372 (1989) (quoting J.W. Hampton,

Jr., & Co. v. United States, 276 U.S. 394, 409 (1928)). To set forth a constitutionally permissible

“intelligible principle” while delegating authority, Congress need only “clearly delineate[] the

general policy, the public agency which is to apply it, and the boundaries of this delegated




Memorandum Opinion and Order – Page 52
authority.” Id. at 372-73 (quoting American Power & Light Co. v. SEC, 329 U.S. 90, 105

(1946)). 13

        As summarized previously, after the September 11, 2001 terrorist attacks, Congress gave

the TSA “responsib[ility] for security in all modes of transportation.” 49 U.S.C. § 114(d). Specific

to aviation security, the TSA must work with the FBI to “assess current and potential threats to the

domestic air transportation system” and “decide on and carry out the most effective method for

continuous analysis and monitoring of security threats to that system.” 49 U.S.C. § 44904(a).

Congress directed the TSA to “share . . . data on individuals identified . . . who may pose a risk to

transportation or national security” and to “notif[y] . . . airport or airline security officers of the

identity of [such] individuals.” 49 U.S.C. § 114(h)(1)-(2). The TSA must also,

        in consultation with other appropriate Federal agencies and air carriers, establish
        policies and procedures requiring air carriers (A) to use information from
        government agencies to identify individuals on passenger lists who may be a threat
        to civil aviation or national security; and (B) if such an individual is identified,
        notify appropriate law enforcement agencies, prevent the individual from boarding
        an aircraft, or take other appropriate action with respect to that individual.

49 U.S.C. § 114(h)(3).

        Congress also required that the DHS “establish a timely and fair process for individuals

who believe they have been delayed or prohibited from boarding a commercial aircraft because

they were wrongly identified as a threat under the regimes utilized by [TSA], United States

Customs and Border Protection, or any other office or component of [DHS].” 49 U.S.C. §



13
   The last time the Supreme Court concluded that Congress unconstitutionally delegated its legislative
power was in 1935, when it struck down two New Deal statutes. See Whitman v. American Trucking Ass’ns,
531 U.S. 457, 474 (2001) (citing Panama Refining Co. v. Ryan, 293 U.S. 388 (1935); A.L.A. Schechter
Poultry Corp. v. United States, 295 U.S. 495 (1935)). In Panama Refining, the statute at issue “provided
literally no guidance for the exercise of discretion,” and in A.L.A. Schechter, the statute “conferred authority
to regulate the entire economy on the basis of no more precise a standard than stimulating the economy by
assuring ‘fair competition.’” Id.

Memorandum Opinion and Order – Page 53
44926(a). In that regard, the DHS is required to “establish a procedure to enable airline passengers

. . . to appeal such determination [that they pose a security threat] and correct information contained

in the system.” 49 U.S.C. § 44903(j)(2)(C)(iii).

       Plaintiffs’ arguments concerning the non-delegation doctrine overlap with their claims that

the TSA exceeded its statutory authority. They argue that the above-referenced statutes are drafted

too vaguely, and that this court should, therefore, exercise constitutional avoidance so as to

construe them in a way that disallows the watchlist. Plaintiffs also contend the statutes do not

provide an “intelligible principle” because they do not specifically describe what level of threat is

necessary for the TSA to deny a passenger boarding.

       Another district court recently rejected a similar non-delegation claim, stating:

               Upon review of the applicable statutes, the Court concludes that Congress
       has provided “intelligible principles” both as to the goals TSA should seek to
       achieve and also how it should go about achieving them, while leaving the day-to-
       day implementation of the scheme to TSA. Most importantly, Congress has
       specifically directed TSA to “prevent the individual [who may be a threat to civil
       aviation or national security] from boarding an aircraft,” 49 U.S.C. § 114(h)(3)(B),
       which is exactly what the List does.

Mohamed, 266 F. Supp. 3d at 884; see also Abdi, 2018 WL 1940411, at *4 (dismissing non-

delegation claim brought by plaintiffs on the watchlist); Elhady, 303 F. Supp. 3d at 467 (same).

The court has reviewed the legal analysis in these cases addressing identical claims as those

asserted in Count V of the Complaint and finds persuasive the reasoning in these decisions

rejecting such claims. The court adopts the same legal analysis and similarly concludes, after

careful consideration of the applicable statutes and the parties’ legal briefs, that this delegation of

authority provides a general policy, the agencies which are to apply it, and the bounds within which




Memorandum Opinion and Order – Page 54
it is to be applied. As such, it sufficiently sets forth an “intelligible principle” and does not violate

the non-delegation doctrine. 14

        For these reasons, the court will grant Defendants’ Motion to Dismiss Count V of the

Complaint.

IV.     Conclusion

        For the reasons herein stated, Defendants’ Motion to Dismiss (Doc. 8) is granted in part

and denied in part.

        Defendants’ Motion to Dismiss pursuant to Rule 12(b)(1) for lack of subject matter

jurisdiction is denied. Defendants’ Motion to Dismiss Mr. Kovac’s claims for failure to exhaust

administrative remedies and ripeness is denied.

        Defendants’ Motion to Dismiss Mr. Kovac’s claims pursuant to Rule 12(b)(6) for failure

to state a claim is granted with respect to his Procedural Due Process Claim (Count I) and

Substantive Due Process Claim (Count II), but only insofar as Counts I and II are based on his

alleged liberty interest in his reputation under the stigma-plus test; his Equal Protection Claim

(Count IV); and his Non-Delegation Claim (Count V). These claims are dismissed without

prejudice. Remaining, therefore, are: Mr. Kovac’s Procedural Due Process Claim (Count I) and

Substantive Due Process Claim (Count II) predicated on his alleged liberty interests in his right to

travel and to nonattainder (which Defendants did not challenge); and his APA Claim (Count III).




14
   Further, as Defendants correctly note, the Supreme Court has sustained a range of statutes against non-
delegation challenges far less clearly delineated than the TSA’s authority with respect to watchlisting to
protect civil aviation and national security. See Defs.’ Mot. to Dismiss 24 n.9 (Doc. 8) (collecting cases).
If a violation of the non-delegation doctrine was not found in those circumstances, Plaintiffs’ well-pleaded
allegations, taken as true, similarly fail to state a claim that Congress unconstitutionally delegated its
legislative authority to the TSA and the TSC.

Memorandum Opinion and Order – Page 55
        Defendants’ Motion to Dismiss Messrs. Sbyti’s, Aljame’s, and Allababidi’s, and Ms.

Warsame’s claims pursuant to Rule 12(b)(6) for failure to state a claim is granted with respect to

their Procedural Due Process Claims (Count I) and Substantive Due Process Claims (Count II),

but only insofar as Counts I and II are based on their alleged liberty interests in their right to

travel and in their reputations under the “stigma plus” test; their Equal Protection Claims (Count

IV); and their Non-Delegation Claims (Count V). These claims are dismissed without prejudice,

with the exception of their due process claims predicated on the right to travel, which are dismissed

with prejudice. Remaining, therefore, are: Messrs. Sbyti’s, Aljame’s, and Allababidi’s, and Ms.

Warsame’s Procedural Due Process Claims (Count I) and Substantive Due Process Claims (Count

II) predicated on their liberty interest in nonattainder (Count II) (which Defendants did not

challenge); and their APA Claims (Count III). 15

        Finally, the court grants Defendants’ Motion to Dismiss all claims against Defendant CBP,

and these claims are dismissed with prejudice.

        It is so ordered this 5th day of March, 2019.


                                                            _________________________________
                                                            Sam A. Lindsay
                                                            United States District Judge




15
  With respect to the Screening List Plaintiffs’ substantive and procedural due process claims, following
the court’s decision today, the only remaining liberty interest alleged in the Complaint is their alleged liberty
interest in nonattainder, as Defendants have not challenged this portion of their Complaint.

Memorandum Opinion and Order – Page 56
